Exhibit 10(s)

 

 

 

$625,000,000

ELECTRONIC DATA SYSTEMS CORPORATION

--------------------------------------------------------------------------------

 MULTI-CURRENCY REVOLVING CREDIT AGREEMENT 

Dated as of 

September 15, 1999 

CITIBANK, N.A.,
as Administrative Agent 

and 

BANK OF AMERICA, N.A.,

THE CHASE MANHATTAN BANK,

CITIBANK, N.A., and

MORGAN GUARANTY TRUST COMPANY OF NEW YORK,

as Agents 

and 

BANCO SANTANDER CENTRAL HISPANO, S.A.- NEW YORK BRANCH,

THE DAI-ICHI KANGYO BANK, LIMITED, NEW YORK BRANCH,

PNC BANK NATIONAL ASSOCIATION, and

WACHOVIA BANK, N.A.,

as Co-Agents 

and 

the other lenders named herein, as LENDERS

BANC OF AMERICA SECURITIES LLC

and SALOMON SMITH BARNEY INC.,

as Co-Lead Arrangers and Co-Lead Managers


 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 



TABLE OF CONTENTS

 

                                                                                                                                                                                                                                                                 
Page

ARTICLE I

DEFINITION OF TERM 1 1.1. Definitions 1 1.2. Other Definitional Provisions 14  
   

ARTICLE II

FACILITY 15 2.1. Committed Loans 15 2.2. Committed Loan Borrowing Procedure;
Disbursement 15 2.3. Bid Rate Loans 17 2.4. Optional Extension of the Commitment
Termination Date 21 2.5. Several Obligations 22 2.6. Determination of
availability 22      

ARTICLE III

TERMS OF PAYMENT 23 3.1. Notes 23 3.2. Payments on Committed Loan Notes and Bid
Rate Notes 23 3.3. Interest 24 3.4. Continuation/Conversion with Respect to
Committed Loans 24 3.5. Funding Losses 26 3.6. Default Rates 26 3.7. Interest
and Fee Calculations 26 3.8. Mandatory Principal Prepayments 26 3.9. Voluntary
Principal Prepayments 27 3.10. Inadequacy of Eurodollar, Eurocurrency or CD Loan
Pricing 27 3.11. Illegality 28 3.12. Increased Cost and Reduced Return 29 3.13.
Several Obligations 30 3.14. Taxes 30 3.15. Application of Principal Payments 33
3.16. Payments, Computations, Judgments, etc. 34 3.17. Mitigation of
Circumstances; Replacement of Affected Lenders 34 3.18. Failure to Pay
Additional Amounts 35      

ARTICLE IV

FEES; MODIFICATION OF COMMITMENTS 36 4.1. Facility Fee 36 4.2. Utilization Fee
36 4.3. Reduction or Cancellation of Commitments 36      

ARTICLE V

CONDITIONS PRECEDENT 37 5.1. Initial Availability 37 5.2. Each Advance 38 5.3.
Waiver of Conditions to Bid Rate Loans 38

 

 i

--------------------------------------------------------------------------------

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES 38 6.1. EDS Representations and Warranties 38    
 

ARTICLE VII

COVENANTS 40 7.1. Use of Proceeds 40 7.2. Accounting Books and Financial
Records; Inspections 41 7.3. Items to be Furnished 41 7.4. Taxes 42 7.5.
Maintenance of Corporate Existence, Assets, Business and Insurance 42 7.6.
Compliance with Laws and Documents 42 7.7. Regulation U 42 7.8. Net worth 42
7.9. Mergers; Consolidations; Transfers of Assets 43 7.10. Pari Passu 43 7.11.
ERISA 43      

ARTICLE VIII

DEFAULT 43 8.1. Default 43      

ARTICLE IX

RIGHTS AND REMEDIES UPON DEFAULT 45 9.1. Remedies Upon Default 45 9.2. Waivers
by Borrower and Others 45 9.3. Delegation of Duties and Rights 46 9.4. Lenders
Not in Control 46 9.5. Cumulative Remedies 46 9.6. Expenditures by Lenders 46
9.7. Performance by Administrative Agent 46      

ARTICLE X

THE ADMINISTRATIVE AGENT 46 10.1. Appointment and Authorization 46 10.2. Note
Holders 47 10.3. Consultation with Counsel 47 10.4. Documents 47 10.5.
Resignation or Removal of Administrative Agent 47 10.6. Responsibility of
Administrative Agent 47 10.7. Notices of Default 48 10.8. Independent
Investigation 49 10.9. Indemnification of Administrative Agent 49 10.10. Agents
and Co-Agents 49 10.11. Benefit of Article X 49

 

 

 ii

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI

MISCELLANEOUS 50 11.1. Number and Gender of Words 50 11.2. Headings 50 11.3.
Exhibits 50 11.4. Communications 50 11.5. Exceptions to Covenants 51 11.6.
Survival 51 11.7. GOVERNING LAW 52 11.8. Maximum Interest Rate 52 11.9. ENTIRETY
AND AMENDMENTS 52 11.10. Waivers 53 11.11. Multiple Counterparts 53 11.12.
Parties Bound; Participations and Assignments 53 11.13. CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL 56 11.14. Payment of Expenses 57 11.15. Invalid Provisions
57 11.16. Borrowers' Right of Offset 57 11.17. Indemnification of Lenders 58
11.18. Designation of EDS Affiliates as Borrowers 59 11.19. Judgment Currency 59
11.20. Lenders' Right of Setoff; Payments Set Aside; Sharing of Payments 60

 

 

 

 iii

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

 

Exhibit A

Form of EDS Committed Loan Note

Exhibit B

Form of Committed Loan Note for Borrowers other than EDS

Exhibit C

Form of Bid Rate Note

Exhibit D

Form of Unconditional Guaranty Agreement

Exhibit E

Form of Notice of Advance

Exhibit F

Form of Request for Bids

Exhibit G

Form of Offer of Bid Rate Loans

Exhibit H

Form of Notice of Continuation/Conversion

Exhibit I

Form of Assignment and Acceptance

Exhibit J

Form of Opinion of Counsel

Exhibit K

Form of Bid Rate Loan Confirmation

Exhibit L

Form of Officers' Certificate



 

Schedule 1

Lender Information

Schedule 2

Designated EDS Affiliates

Schedule 6.1

Litigation

 

 

 

iv

--------------------------------------------------------------------------------




MULTI‑CURRENCY REVOLVING CREDIT AGREEMENT

            This Multi‑Currency Revolving Credit Agreement (the "Agreement") is
entered into as of the 15th day of September, 1999, by and among Electronic Data
Systems Corporation, a Delaware corporation (hereinafter called "EDS"), the
financial institutions listed on the signature pages of this Agreement under the
heading "LENDERS," and which hereafter become parties hereto pursuant to Section
11.12 hereof, including BANK OF AMERICA, N.A., THE CHASE MANHATTAN BANK,
CITIBANK, N.A. and MORGAN GUARANTY TRUST COMPANY OF NEW YORK, as Agents, BANCO
SANTANDER CENTRAL HISPANO, S.A. - NEW YORK BRANCH, THE DAI-ICHI KANGYO BANK,
LIMITED, NEW YORK BRANCH, PNC BANK NATIONAL ASSOCIATION, and WACHOVIA BANK,
N.A., as Co-Agents, and CITIBANK, N.A., as Administrative Agent for such lenders
to the extent and in the manner provided in Article X below ("Administrative
Agent").

W I T N E S S E T H:

            WHEREAS, EDS has requested that Lenders (as hereinafter defined)
provide EDS and certain EDS Affiliates (as hereinafter defined) with a
multi‑currency revolving credit facility and Lenders are willing to provide such
a facility to EDS and such EDS Affiliates upon the terms and subject to the
conditions hereinafter set forth;

            NOW, THEREFORE, in consideration of the mutual promises herein
contained and for other good and valuable consideration, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITION OF TERMS

            1.1.      Definitions.  As used herein, the following terms have the
meanings assigned to them in this Article I or in the section or recital
referred to below:

            Accounts shall have the meaning assigned to such term in Section
11.16.

            Adjusted CD Rate means, for any day, a rate per annum determined
pursuant to the following formula:

            ACDR (%        [CDBR      ]*  +           AR

            per annum) =    [1.00 -DRP]    

            where CDBR equals the CD Base Rate in effect on such day (expressed
as a decimal), DRP equals the Domestic Reserve Percentage in effect on such day
and AR equals the Assessment Rate in effect on such day (expressed as a
decimal).

                        *          The amount in brackets being rounded upward,
if necessary, to the next higher 1/10,000th of 1%.

 

1

--------------------------------------------------------------------------------

 

            Administrative Agent shall have the meaning assigned to such term in
the preamble hereof.

            Advance means an amount loaned to one or more Borrowers by any
Lender pursuant to this Agreement.

            Affiliate of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  A Person shall be deemed to be "controlled by" any other Person if such
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

            Aggregate Committed Sum means, as of any date, the aggregate of the
Committed Sums of all Lenders in effect on such date.

            Agreement means this Multi‑Currency Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be renewed,
extended, amended, supplemented, or modified from time to time.

            Alternative Currency means any Primary Currency other than Dollars.

             Applicable Lending Office means, with respect to each Lender, such
Lender's Eurocurrency Lending Office for Eurocurrency Loans, such Lender's
Domestic Lending Office for all Loans other than Eurocurrency Loans and the
office of such Lender notified by such Lender to the Administrative Agent as its
Applicable Lending Office with respect to Bid Rate Loans. 

            Applicable Margin, with respect to the calculation of the CD Rate,
the Eurocurrency Rate or the Eurodollar Rate, means the applicable percentage
amount set forth in the table below:

            Committed Loans:

                        Eurodollar Loans and

                          Eurocurrency Loans:            0.175%

                        CD Loans:                                0.300%

            Assessment Rate means, for any day, the lowest net annual assessment
rate (rounded upward, if necessary, to the next higher 1/10,000th of 1%)
determined by the Administrative Agent to be generally applicable to member
banks of the Federal Reserve System in New York City with deposits exceeding Two
Hundred Fifty Million Dollars ($250,000,000), and which meet the highest minimum
capitalization ratios and supervisory subgroup designations specified by
applicable Tribunals for qualification for the lowest assessment rate as of the
date of such determination.

            Assignee shall have the meaning assigned to such term in Section
11.12(c).

 

2

--------------------------------------------------------------------------------

 

            Australian Dollar means lawful money of Australia.

            Availability Date means September 15, 1999.

            Base Rate, with respect to any day, means the greater of (a) the
average of the rates of interest publicly announced by each Domestic Reference
Bank as its Dollar prime rate, base lending rate or reference rate as in effect
for that day or (b) the Federal Funds Rate plus 0.50% per annum, all as
determined by Administrative Agent and notified to EDS.  Each change in the
prime rate or base lending rate so announced by such Domestic Reference Bank
will be effective as of the effective date of the announcement or, if no
effective date is specified, as of the date of the announcement.  Such rate is a
reference rate only and is not intended to be the lowest rate of interest
charged by Lenders in connection with extensions of credit to debtors.

            Base Rate Loan means any Loan or Bid Rate Loan hereunder bearing
interest at a rate that is calculated by reference to the Base Rate.

            Belgian Francs and the abbreviation Bfr mean lawful money of the
Kingdom of Belgium.

            Bid Date shall have the meaning assigned to such term in Section
2.3(b).

            Bid Rate means, with respect to each Lender, the rate of interest
bid by such Lender with respect to a Bid Rate Loan in response to a Request for
Bids.

            Bid Rate Loan and Bid Rate Loans shall have the meaning assigned to
such terms in Section 2.3.

            Bid Rate Loan Borrowing Date means the proposed date of availability
of a Bid Rate Loan requested by a Borrower in its Request for Bids at the office
where the Lenders are to deliver such funds to Administrative Agent.

            Bid Rate Loan Confirmation shall have the meaning assigned to such
term in Section 2.3(d).

            Bid Rate Notes shall have the meaning assigned to such term in
Section 3.1 and Bid Rate Note shall mean any of the Bid Rate Notes.

            Borrower means EDS and any Designated EDS Affiliate if, at the time
in question, such Designated EDS Affiliate has an outstanding request for a Loan
or a Bid Rate Loan or is obligated for payment of one or more Loans or Bid Rate
Loans outstanding hereunder, and Borrowers means all of the Persons that meet
the foregoing criteria, in each case as designated in the applicable Notice(s)
of Advance, Request(s) for Bids or Notice(s) of Continuation/Conversion.

            Borrowing Date means the date requested by a Borrower on which a
Loan is to be advanced.

 

3

--------------------------------------------------------------------------------

 

            Business Day means any day, other than a Saturday or Sunday, on
which commercial banks generally are open for business in Dallas, Texas and New
York, New York, and in each other location of a Lender's Applicable Lending
Office.

            Canadian Dollars and the abbreviation and symbol CAN $ mean lawful
money of the Dominion of Canada.

            CD Base Rate means, with respect to any Interest Period, the rate of
interest determined by Administrative Agent to be the arithmetic average
(rounded upward, if necessary, to the next higher 1/10,000th of 1%) of the
prevailing rates per annum bid at 9:00 a.m. (New York time) (or as soon
thereafter as practicable) on the first day of such Interest Period by two (2)
or more New York certificate of deposit dealers of recognized standing for the
purchase at face value from each Domestic Reference Bank of its certificates of
deposit in an amount comparable to the unpaid principal amount of the CD Loan of
Lenders to which such Interest Period applies and having a maturity equal to
such Interest Period.

            CD Loan means any Loan hereunder bearing interest at a rate that is
calculated by reference to the CD Base Rate.

            CD Rate means the Adjusted CD Rate plus the Applicable Margin.

            Change of Control means the acquisition by any Person or any
combination of a Person and its Affiliates, of an aggregate of more than fifty
percent (50%) of the total issued and outstanding shares of the voting stock of
EDS.

            Code means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated and rulings issued thereunder.

            Commitment means the obligation of each Lender to make Advances to
Borrowers under this Agreement.

            Commitment Termination Date means 12:00 noon (New York, New York
time) on the date which is five (5) years after the Availability Date, or such
later date as may be accepted by Lenders pursuant to Section 2.4, provided,
however, as to any Lender which does not agree to a requested extension of the
Commitment Termination Date, the Commitment Termination Date for such Lender
shall continue to be the date so scheduled prior to EDS's request that such
Lender extend the Commitment Termination Date.

            Committed Loan means any Advance by any Lender to any Borrower
pursuant to such Lender's Commitment and Committed Loans shall mean all of such
Loans.

            Committed Loan Notes shall have the meaning assigned to such term in
Section 3.1, and Committed Loan Note shall mean any of the Committed Loan Notes.

 

4

--------------------------------------------------------------------------------

 

            Committed Sum means, for each Lender, the maximum aggregate
principal sum which such Lender has committed to lend to Borrowers as set forth
in Schedule 1 opposite to such Lender's name and the caption "Amount of
Commitment," subject, however, to any increases or reductions in such Lender's
Committed Sum during the term of the Facility.

            Compensation Rate means (a) for any sum payable in Dollars, for any
day, the Federal Funds Rate for such day, (b) for any sum payable in any
Alternative Currency, for any day, the Indicated Rate with respect to such
Alternative Currency for such day, and (c) for any Secondary Currency, for any
day, the relevant Lender's cost of funds with respect to such Secondary Currency
for such day.

            Debt of any Person means all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon such Person's balance
sheet as liabilities, but in any event including liabilities secured by any lien
or encumbrance existing on property owned or acquired by such Person or a
Subsidiary thereof (whether or not the liability secured thereby shall have been
assumed), obligations which have been or under GAAP should be capitalized for
financial reporting purposes, obligations under acceptance facilities and
reimbursement obligations and all guaranties, endorsements, and other contingent
obligations with respect to Debt of others, including, but not limited to, any
obligations to acquire any such Debt, to purchase, sell, or furnish property or
services primarily for the purpose of enabling such other Person to make payment
of any of such Debt, or to otherwise assure the owner of any of such Debt
against loss with respect thereto.

            Debtor Relief Laws means the Bankruptcy Code of the United States of
America and all other applicable domestic or foreign liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, fraudulent transfer or conveyance Laws, suspension
of payments, or similar Laws from time to time in effect affecting the Rights of
creditors generally.

            Default shall have the meaning assigned to such term in Article
VIII.

            Designated EDS Affiliate means any EDS Affiliate if, at the time in
question, such EDS Affiliate is named on Schedule 2 hereto, as such Schedule is
supplemented or amended pursuant to Section 11.18.

            Deutsche Mark and the abbreviation DM mean lawful money of the
Federal Republic of Germany.

            Dollar Equivalent Value means, at any time, with respect to an
amount of any Primary Currency (other than Dollars) or any Secondary Currency,
an amount of Dollars into which Administrative Agent determines that it could,
in accordance with its practice from time to time in the interbank foreign
exchange market, convert such amount of Primary Currency or Secondary Currency
at its spot rate of exchange in effect at or about 11:00 a.m., London, England
time, on the day on which such calculation is made.

            Dollars and the symbol $ mean lawful money of the United States of
America.

 

5

--------------------------------------------------------------------------------

 

            Domestic Lending Office means, as to each Lender, its office or
branch identified in Schedule 1 as its Domestic Lending Office or such other
office or branch of such Lender in the United States as such Lender may from
time to time specify to EDS and the Administrative Agent.

            Domestic Reference Banks means Citibank, N.A. and Bank of America,
N.A., and Domestic Reference Bank means each of them; provided that if any
Domestic Reference Bank regularly fails to provide quotations to the
Administrative Agent or regularly provides quotations that in the judgment of
EDS are not representative of the rates at which deposits are generally
available to Lenders in the relevant currencies, EDS may request (by notice to
the Administrative Agent, which shall promptly notify the other parties hereto)
that such bank be replaced as a Domestic Reference Bank by another Lender.

            Domestic Reserve Percentage means, for any day, that percentage
(expressed as a decimal) which Administrative Agent determines is in effect on
such day, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
without limitation, any basic, supplemental, marginal and emergency reserves)
for a member bank of the Federal Reserve System in New York City with deposits
exceeding Two Hundred Fifty Million Dollars ($250,000,000) in respect of new
non‑personal time deposits in Dollars in New York City having a maturity equal
to the related Interest Period and in an amount of $100,000 or more.

            Dutch Guilders and the abbreviation Dfl mean lawful money of the
Kingdom of The Netherlands.

            EDS shall have the meaning assigned to such term in the preamble
hereof.

            EDS Affiliate means any Person which is, directly or indirectly,
wholly or partially owned by EDS.

            ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

            Eurocurrency Business Day means a Business Day other than a legal
holiday on which banks are authorized or required to be closed in London,
England, or (a) with respect only to any Yen‑Denominated Loan, Hong Kong or
Tokyo, Japan, or (b) with respect to any Eurocurrency Loan other than a
Yen‑Denominated Loan, the city in which the principal interbank foreign exchange
market is made for the currency in which such Eurocurrency Loan is denominated.

            Eurocurrency Lending Office means, as to each Lender, its office or
branch in London or New York City identified in Schedule 1 as its Eurocurrency
Lending Office or such other office or branch of such Lender as such Lender may
hereafter designate by notice to EDS and the Administrative Agent, but no such
designation shall be effective if EDS notifies such Lender and the
Administrative Agent promptly thereafter that, in EDS's reasonable
determination, such designation would have adverse consequences to EDS or any
Borrower to a material extent.

 

6

--------------------------------------------------------------------------------

 

            Eurocurrency Loan means any Loan or Bid Rate Loan hereunder, made in
a currency other than Dollars.

            Eurocurrency Rate means (a) for Primary Currencies other than
Dollars, the LIBOR Rate related to such Primary Currency plus the Applicable
Margin, and (b) for Secondary Currencies, the Bid Rate.

            Eurocurrency Reference Banks means Citibank, N.A. and Bank of
America, N.A., and Eurocurrency Reference Bank means each of them; provided that
if any Eurocurrency Reference Bank regularly fails to provide quotations to the
Administrative Agent or regularly provides quotations that in the judgment of
EDS are not representative of the rates at which deposits are generally
available to Lenders in the relevant currencies, EDS may request (by notice to
the Administrative Agent, which shall promptly notify the other parties hereto)
that such Eurocurrency Reference Bank be replaced as a Eurocurrency Reference
Bank by another Lender.

            Eurocurrency Reserve Percentage means, for any day, that percentage
(expressed as a decimal) which Administrative Agent determines is in effect on
such day, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor), at which reserves (including without limitation any basic,
supplemental, marginal and emergency reserves) are imposed by the Board of
Governors of the Federal Reserve System in respect of "eurocurrency
liabilities," as defined under Regulation D of the Board of Governors of the
Federal Reserve System (or any applicable regulation which may be substituted
for Regulation D).

            Eurodollar Loan means any Loan or Bid Rate Loan hereunder bearing
interest at a rate that is calculated by reference to the LIBOR Rate.

            Eurodollar Rate means the LIBOR Rate for Dollars plus the Applicable
Margin.

            European Currency Unit, and the term "ECU," mean a unit of account
or lawful money of the European Union.

            Excluded Tax means any, and Excluded Taxes means all, Taxes imposed
on or measured by the net income of any Lender or the Administrative Agent, and
franchise taxes imposed on any of them, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, Taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof.

            Exhibit means an exhibit attached hereto unless otherwise specified.

            Extension Response Date shall have the meaning assigned to such term
in Section 2.4.

            Facility means the credit facility provided for in this Agreement.

 

7

--------------------------------------------------------------------------------

 

            Federal Funds Rate for any day means the rate set forth for such day
(or, if such day is not a Business Day the next preceding Business Day) opposite
the caption "Federal Funds (Effective)" in the weekly statistical release
designated as "H.15(519)", or any successor publication, published by the Board
of Governors of the Federal Reserve System or, if such rate is not so published
for any day which is a Business Day, the average of quotations for such day on
overnight Federal funds transactions received by Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by it.

            Financial Statements means the consolidated balance sheet of EDS and
its Subsidiaries and the consolidated statements of income, cash flows, and
shareholders' equity of EDS and its Subsidiaries.

            Fixed Rate Loan means a Bid Rate Loan bearing interest at a fixed
percentage rate per annum specified by the Lender making such Bid Rate Loan in
its offer of Bid Rate Loans.

            French Francs and the abbreviation Ffr mean lawful money of the
Republic of France.

            GAAP means all applicable generally accepted accounting principles
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board which are applicable as
of the date in question.

            Guaranty means that certain Unconditional Guaranty Agreement
substantially in the form of Exhibit D hereto, executed by EDS in favor of the
Lenders, and delivered to the Administrative Agent, as the same may be amended
or restated from time to time.

            Highest Lawful Rate means the maximum nonusurious interest rate or
amount of interest which, under applicable law, any Lender is allowed to
contract for, charge, take, collect, reserve, or receive.

            Hong Kong Business Day means any day, other than a Saturday or
Sunday, on which commercial banks generally are open for business in Hong Kong.

            Indemnified Liability and Indemnified Liabilities shall have the
meanings assigned to such terms in Section 11.17.

            Indicated Rate means, with respect to any Interest Period, (a) in
the case of Dollars, Yen, Swiss Francs and Deutsche Marks, the rate for deposits
in the relevant currency for a period comparable to the relevant Interest Period
which appears on the Telerate Page 3750 as of 11:00 a.m. London time two (2)
London Business Days (which, in the case of Dollars, shall also be Business
Days, and in the case of Yen, shall also be Hong Kong Business Days) preceding
the first day of the relevant Interest Period or, if Telerate Page 3750 is
unavailable at such time, the rate which appears on the Reuters Screen ISDA Page
as of such date and time, (b) in the case of Pounds Sterling, the rate for
deposits in Pounds Sterling for a period comparable to the relevant Interest
Period which appears on the Reuters Screen RPMA Page as of 11:00 a.m. London
time two (2) London Business Days preceding the first day of the relevant
Interest Period, (c) in the case of Belgian Francs, the rate for deposits in
Belgian Francs for a period comparable to the relevant Interest Period which
appears on the Reuters ISDB Page as of 11:00 a.m. London time two (2) London
Business Days preceding the first day of the relevant Interest Period, (d) in
the case of French Francs and Dutch Guilders, the rate for deposits in the
relevant currency for a period comparable to the relevant Interest Period which
appears on the Telerate Page 3740 as of 11:00 a.m. London time two (2) London
Business Days preceding the first day of the relevant Interest Period or, if
Telerate Page 3740 is unavailable at such time, the rate which appears on the
Reuters ISDB Page as of such date and time, (e) in the case of Canadian Dollars,
Italian Lire and Spanish Pesetas, the rate for deposits in the relevant currency
for a period comparable to the relevant Interest Period which appears on the
Reuters Screen EFX= Page as of 11:00 a.m. London time two (2) London Business
Days preceding the first day of the relevant Interest Period, (f) in the case of
Australian Dollars, the rate for deposits in Australian Dollars for a period
comparable to the relevant Interest Period which appears on the Telerate Page
3740 as of 11:00 a.m. London time two (2) London Business Days preceding the
first day of the relevant Interest Period, or, if Telerate Page 3740 is
unavailable at such time, the rate which appears on the Reuters Screen at
"RLIBOR01," and (g) in the case of European Currency Units, the rate for
deposits in European Currency Units for a period comparable to the relevant
Interest Period which appears on the Telerate Page 3750 as of 11:00 a.m. London
time two (2) London Business Days preceding the first day of the relevant
Interest Period, or, if Telerate Page 3750 is unavailable at such time, the rate
which appears on the Reuters Screen at "RLIBOR02; provided, however, that if
Administrative Agent determines that the relevant foregoing source is
unavailable for any Interest Period, Indicated Rate means the rate of interest
determined by Administrative Agent to be the average (rounded upward, if
necessary, to the nearest 1/10,000th of 1%) of the rates per annum at which
deposits in the relevant currency in immediately available funds are offered to
each of the Eurocurrency Reference Banks two (2) London Business Days (which, in
the case of Dollars, shall also be Business Days, and in the case of Yen, shall
also be Hong Kong Business Days) preceding the first day of the relevant
Interest Period by prime banks in the London interbank Eurocurrency market as of
11:00 a.m. London time for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the relevant Loan.

8

--------------------------------------------------------------------------------

 

            Interest Payment Date means, as to any Base Rate Loan, each
Quarterly Date to occur while such Base Rate Loan is outstanding, and the date
such Base Rate Loan is paid in full. 

            Interest Period means (a) with respect to each Loan consisting of a
Eurodollar Loan, a Eurocurrency Loan, or a Bid Rate Loan (other than a Bid Rate
Loan which is a Fixed Rate Loan), the period commencing on the date of such
Loan, or on the last day of the immediately preceding Interest Period in the
case of a continuation or conversion, and ending on the numerically
corresponding day in the first, second, third, or sixth month thereafter, as the
applicable Borrower may elect in the applicable Notice of Advance, Notice of
Acceptance or Notice of Continuation/Conversion, (b) with respect to each Loan
consisting of a CD Loan, the period commencing on the date of such Loan, or on
the last day of the immediately preceding Interest Period in the case of a
continuation or conversion, and ending 30, 60, 90 or 180 days thereafter as the
applicable Borrower may elect in the applicable Notice of Advance, Notice of
Acceptance or Notice of Continuation/Conversion and (c) with respect to any Bid
Rate Loan which is a Fixed Rate Loan, the period commencing on the date of such
Fixed Rate Loan and ending such number of days thereafter (which shall not be
less than fifteen (15) days or more than one hundred eighty‑three (183) days
after such date) as selected by the relevant Borrower in its Notice of
Acceptance.  Notwithstanding the above, (x) any Interest Period which would
otherwise end on a day that is not a Business Day, or Eurocurrency Business Day,
as appropriate, shall be extended to the next succeeding Business Day, or
Eurocurrency Business Day, as appropriate, unless, in the case of Eurodollar
Loans and Eurocurrency Loans, such next succeeding Eurocurrency Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Eurocurrency Business Day, (y) in the case of Eurodollar
Loans and Eurocurrency Loans, any Interest Period which begins on the last
Eurocurrency Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurocurrency Business Day of a calendar month and
(z) no Interest Period may end later than the Commitment Termination Date.

 

9

--------------------------------------------------------------------------------

 

            Italian Lire and the symbol Lit mean lawful money of the Republic of
Italy.

            Law means all applicable statutes, laws, ordinances, regulations,
orders, writs, injunctions, or decrees of any Tribunal and any treaties or
international conventions.

            Lender means a financial institution identified in Schedule 1 or
added pursuant to Section 11.12 hereof, in each case, for the account of the
Applicable Lending Office, and Lenders means all such financial institutions.

            LIBOR Rate means, with respect to any Interest Period, an interest
rate per annum (rounded upward, if necessary, to the next higher 1/10,000th of
1%) determined by Administrative Agent two (2) London Business Days (which, in
the case of Dollars, shall also be Business Days, and in the case of Yen, shall
also be Hong Kong Business Days) prior to the first day of such Interest Period
to be the quotient obtained by dividing (a) the Indicated Rate for such Interest
Period for the currency in question by (b) a percentage equal to 100% minus the
Eurocurrency Reserve Percentage, if applicable.

            Litigation means any proceeding, claim, lawsuit, or investigation
conducted or threatened by or before any Tribunal.

            Loan means any Advance by any Lender to any Borrower pursuant to
such Lender's Commitment and Loans shall mean all of such Loans.

            Loan Documents means (a) this Agreement, (b) the Notes, (c) the
Guaranty, and (d) any and all other agreements ever delivered pursuant to this
Agreement, as the same may be renewed, extended, restated, amended or
supplemented from time to time.

            London Business Day means any day, other than a Saturday or Sunday,
on which commercial banks generally are open for business in London, England.

            Majority Lenders shall mean, as of any date, Lenders representing
greater than 51% of (a) at any time Lenders are committed to lend hereunder, the
Aggregate Committed Sum, or (b) at any time after the Commitments shall have
expired or terminated, (i) at any time that Loans are outstanding, the aggregate
unpaid principal amount of the Loans, and (ii) at any time that no Loans are
outstanding, the aggregate unpaid principal amount of the Bid Rate Loans.

 

10

--------------------------------------------------------------------------------

 

            Material Adverse Effect means any set of circumstances or events
which would reasonably be expected to (a) have any material adverse effect upon
the validity or enforceability of this Agreement, any Note or the Guaranty, (b)
be material and adverse to the financial condition of EDS and its Subsidiaries
taken as a whole, (c) materially impair the ability of EDS and its Subsidiaries,
taken as a whole, to fulfill their obligations under the terms and conditions of
the Loan Documents, or (d) cause a Default or a Potential Default.

            Multiemployer Plan means a multiemployer plan as defined in sections
3(37) or 4001(a)(3) of ERISA or section 414 of the Code to which EDS or any of
its Subsidiaries is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

            Net Income means, with respect to any Person for any period, the net
income or loss of such Person for such period, determined in accordance with
GAAP, except that extraordinary and non‑recurring gains and losses as determined
in accordance with GAAP shall be excluded.

            Net Worth means the excess, if any, of (a) the total assets of EDS
and its consolidated Subsidiaries over (b) without duplication, all items of
indebtedness, obligation, or liability which would be classified as liabilities
of EDS and its consolidated Subsidiaries, each to be determined in Dollars in
accordance with GAAP.

            Notes shall have the meaning assigned to such term in Section 3.1
and Note shall mean any of the Notes.

            Notice of Acceptance means a notice by a Borrower to the
Administrative Agent accepting an offer for a Bid Rate Loan.

            Notice of Advance means a notice submitted and executed by a
Borrower (and, if such Borrower is not EDS, by such Borrower and EDS), which
notice shall be irrevocable and binding, requesting a Committed Loan, which
Notice of Advance shall be substantially in the form of Exhibit E.

            Notice of Continuation/Conversion shall have the meaning assigned to
such term in Section 3.4 and shall be substantially in the form of Exhibit H.

            Notice of Rejection means a notice by a Borrower to the
Administrative Agent rejecting an offer for a Bid Rate Loan.

            Obligation means all present and future indebtedness, obligations
and liabilities, and all renewals, extensions, and modifications thereof, now or
hereafter owed to Lenders by each Borrower arising from, by virtue of, or
pursuant to any Loan Document, together with all interest lawfully accruing
thereon and reasonable costs, reasonable expenses, and reasonable attorneys'
fees incurred in the enforcement or collection thereof.

 

11

--------------------------------------------------------------------------------

 

            Original Currency shall have the meaning assigned to such term in
Section 11.19.

            Other Currency shall have the meaning assigned to such term in
Section 11.19.

            Offer of Bid Rate Loans shall mean a duly completed Offer of Bid
Rate Loans, substantially in the form of Exhibit G, delivered by a Lender to
Administrative Agent in connection with a Bid Rate Loan.

            Participant shall have the meaning assigned to such term in Section
11.12(b).

            Payment Office for Alternative Currencies means the office of
Administrative Agent in London, England, at Citibank London, Citibank
International PLC, 336 Strand, London, England WC2R 1LS, Attention: Cliff
Posner, telecopy number: 011‑44‑81‑852‑7007, telephone number:
011‑44‑81‑297‑4247, which office may be changed to another office in London by
written notice to EDS and the Lenders.

            Payment Office for Dollars means the principal office of
Administrative Agent in New York City, located on the date hereof at 399 Park
Avenue, New York, New York 10043, which office may be changed to another
location in New York City by written notice to EDS and the Lenders.

            Payment Office for Yen means the office of Administrative Agent in
Hong Kong at Citicorp International Limited, 47/F Citibank Tower, Citibank
Plaza, 3 Garden Road, Central, Hong Kong, Attention: Charles K.M. Liu, telecopy
number: 011‑852‑877‑2591, telephone number: 011‑852‑868‑6666, which office may
be changed to another office in Hong Kong by written notice to EDS and the
Lenders.

            PBGC means the Pension Benefit Guaranty Corporation, or any
successor thereto.

            Pension Plan means an employee pension benefit plan as defined in
section 3(2) of ERISA which is maintained or contributed to by EDS or any
Subsidiary of EDS for employees of EDS or any Subsidiary of EDS, excluding any
Multiemployer Plan.

            Percentage means, at any time, for each Lender, the percentage
obtained by (x) dividing such Lender's Committed Sum by the Aggregate Committed
Sum and (y) multiplying the product so obtained by 100.

            Person means any individual, entity, or Tribunal.

            Potential Default means the occurrence of any event specified in
Section 8.1 which, with notice or lapse of time or both, as provided in Section
8.1, could become a Default.

            Pounds Sterling and the sign £ mean lawful money of the United
Kingdom.

 

12

--------------------------------------------------------------------------------

 

            Primary Currency means Dollars or one of the following freely
transferable and convertible eurocurrencies:  French Francs, Pounds Sterling,
Swiss Francs, Yen, Deutsche Marks, Belgian Francs, Dutch Guilders, Canadian
Dollars, Italian Lire, Spanish Pesetas, European Currency Units and Australian
Dollars.

            Process Agent means Prentice Hall Systems, Inc., 15 Columbus Circle,
New York, New York 10023‑7773.

            Pro Rata means, at any time, for each Lender, the ratio of the
unpaid principal balance of the Loans made by such Lender to the unpaid
principal balance of all Loans.

            Purchasing Lender shall have the meaning assigned to such term in
Section 2.4.

            Quarterly Date means the last Business Day of each December, March,
June and September during the term of this Agreement.

            Reference Banks means the Domestic Reference Banks and the
Eurocurrency Reference Banks and Reference Bank means any of them.

            Register shall have the meaning assigned to such term in Section
11.12(d).

            Reportable Event shall have the meaning assigned thereto under
Section 4043 of ERISA.

            Request For Bids means a duly completed Request for Bids,
substantially in the form of Exhibit F, delivered by a Borrower to
Administrative Agent in connection with a Bid Rate Loan.

            Required Currency shall have the meaning assigned to such term in
Section 3.16.

            Rights means rights, remedies, powers, privileges, and benefits.

            Schedule means a schedule attached hereto unless specified
otherwise.

            Secondary Currency means any currency other than a Primary Currency.

            Section means a section or subsection of this Agreement unless
specified otherwise.

            Spanish Pesetas and the abbreviation Ptas. mean lawful money of the
Kingdom of Spain.

            Subsidiary of a Person means any Person (and Subsidiaries means all
of such Persons), whether or not existing on the date of this Agreement, of
which an aggregate of 50% or more (in number of votes) of the securities having
ordinary voting power for the election of directors (or individuals performing
similar functions), or comparable ownership interest, is owned of record or
beneficially, directly or indirectly, by such Person, by one or more of the
other Subsidiaries of such Person, or by a combination thereof.

 

13

--------------------------------------------------------------------------------

 

            Swiss Franc and the abbreviation SFr mean lawful money of
Switzerland.

            Taxes means all taxes, assessments, fees, levies, imposts, duties,
deductions, withholdings, or other charges of any nature whatsoever from time to
time or at any time imposed by any Law or Tribunal.

            Terminating Lender shall have the meaning assigned to such term in
Section 2.4.

            Tribunal means any (a) local, state, or federal judicial, executive,
or legislative authority, including, without limitation, any governmental agency
or regulatory authority, whether of the United States or any other country, or
(b) private arbitration board or panel.

            Yen and the symbol ¥ mean lawful money of Japan.

            Yen‑Denominated Loan means a Loan or Bid Rate Loan hereunder, made
in Yen.

            1.2.      Other Definitional Provisions.

                        (a)        Other Agreements.  All terms defined in this
Agreement shall have the above‑defined meanings when used in the Notes or any
Loan Documents, and any certificate, report or other document made or delivered
pursuant to this Agreement, unless the context therein shall otherwise require.

                        (b)        To/From.  Relative to the determination of
any period of time, "from" means "from and including" and "to" or "until" means
"to but excluding".

                        (c)        References to Loan Documents.  The words
"hereof," "herein," "hereunder" and similar terms when used in any Loan Document
shall refer to such Loan Document as a whole and not to any particular provision
thereof.

                        (d)        Accounting Terms.  As used herein and in any
certificate or other document made or delivered pursuant thereto, accounting
terms relating to Borrowers but not defined in Article I and accounting terms
partly defined in Article I shall have the respective meanings given to them
under GAAP.

                        (e)        Include/Including.  The term "including" (and
with correlative meaning "include") means including without limiting the
generality of any description preceding such term.

  ARTICLE II

FACILITY

            2.1.      Committed Loans.  Subject to and in reliance upon the
terms, conditions, representations, and warranties contained in this Agreement,
each Lender, severally, and not jointly, agrees to make Advances in Primary
Currencies to EDS and any of the Designated EDS Affiliates, provided that no
Lender shall be obligated to make an Advance which, when added to the aggregate
principal amount of the outstanding Committed Loans (in the case of Committed
Loans denominated in Alternative Currencies, calculated, as of the date of such
Advance, by reference to the Dollar Equivalent Value of such Committed Loans)
from such Lender outstanding would exceed such Lender's Committed Sum; provided
further that, no Lender shall be obligated to make an Advance which, when added
to the aggregate outstanding principal amount of all Committed Loans and Bid
Rate Loans (calculated, as of the date of such Advance, by reference to the
Dollar Equivalent Value of Committed Loans and Bid Rate Loans denominated in
currencies other than Dollars) from all Lenders would exceed the Aggregate
Committed Sum.  Notwithstanding anything to the contrary set forth herein, any
Lender may make and have outstanding one or more Bid Rate Loans which, when
aggregated with the outstanding principal amount of all Committed Loans from
such Lender, would exceed such Lender's Committed Sum.  Administrative Agent
shall maintain a record of each Lender's Committed Sum, Percentage, Committed
Loans, and Bid Rate Loans.  Each Lender's Commitment shall continue in full
force and effect until and expire on, the applicable Commitment Termination
Date, and no Lender shall have any obligation to make any Committed Loan
thereafter; provided that, each Borrower's Obligation and Lender's Rights under
the Loan Documents shall continue in full force and effect until such Borrower's
Obligation is paid and performed in full.  From and after the Availability Date,
through and including the final Commitment Termination Date, EDS and each
Designated EDS Affiliate may borrow, repay, and reborrow Committed Loans and Bid
Rate Loans hereunder, subject as respects Bid Rate Loans to Section 2.3.

 

14

--------------------------------------------------------------------------------

 

            2.2.      Committed Loan Borrowing Procedure; Disbursement.

                        (a)        Notice of Borrowing of Committed Loans.  Each
Committed Loan shall be made following a Borrower's Notice of Advance to
Administrative Agent requesting a Committed Loan on a certain Borrowing Date. 
Each Notice of Advance shall be given to Administrative Agent in writing or by
telegraph, telex or telecopy, or by telephonic notice (followed by a written
confirmation) (i) not later than 11:00 a.m., New York, New York time on the
proposed Borrowing Date of each Committed Loan which is a Base Rate Loan, which
proposed Borrowing Date shall be a Business Day, (ii) not later than 11:00 a.m.,
New York, New York time on the Business Day that is two (2) Business Days before
the proposed Borrowing Date of each Committed Loan which is a CD Loan, which
proposed Borrowing Date shall be a Business Day, (iii) not later than 11:00
a.m., New York, New York time on the Eurocurrency Business Day that is three (3)
Eurocurrency Business Days before the proposed Borrowing Date of each Committed
Loan which is a Eurodollar Loan, which proposed Borrowing Date shall be a
Eurocurrency Business Day, (iv) not later than 10:00 a.m., New York, New York
time on the Eurocurrency Business Day that is three (3) Eurocurrency Business
Days before the proposed Borrowing Date of each Committed Loan which is to be a
Eurocurrency Loan other than a Yen‑Denominated Loan, which proposed Borrowing
Date shall be a Eurocurrency Business Day and (v) not later than 4:00 p.m. New
York, New York time on the Eurocurrency Business Day that is four (4)
Eurocurrency Business Days before the proposed Borrowing Date of each Committed
Loan which is a Yen‑Denominated Loan, which proposed Borrowing Date shall be a
Eurocurrency Business Day.  Each Committed Loan, except Committed Loans for the
remaining unborrowed Aggregate Committed Sum, shall be in an amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 (or, if
advanced in an Alternative Currency, in an amount of such currency having a
Dollar Equivalent Value, on the Borrowing Date, substantially equal to
$5,000,000 or a greater integral multiple of $1,000,000).

 

15

--------------------------------------------------------------------------------

 

                        (b) Funding of Committed Loans.  After receiving a
Notice of Advance in the manner provided herein, Administrative Agent shall
promptly notify each Lender by telephone (confirmed immediately by telex, cable
or telecopy), telecopy, telex or cable of the terms of the Notice of Advance and
such Lender's Percentage of the requested Committed Loan.  Each Lender shall,
(i) before 1:00 p.m., New York, New York time on the Borrowing Date specified in
the Notice of Advance, deposit with Administrative Agent at its Payment Office
for Dollars, and, in same day funds, for any Committed Loan denominated in
Dollars, such Lender's Percentage of such Committed Loan, (ii) before 12:00
noon, London, England time on the Borrowing Date specified in the Notice of
Advance, deposit with Administrative Agent at its Payment Office for Alternative
Currencies, and in same day funds, for any Committed Loan denominated in any
Alternative Currency other than Yen, such Lender's Percentage of such Committed
Loan, and (iii) before 11:00 a.m., Hong Kong time on the Borrowing Date
specified in the Notice of Advance, deposit with Administrative Agent at its
Payment Office for Yen, and in same day funds, for any Committed Loan
denominated in Yen, such Lender's Percentage of such Committed Loan.  Upon
fulfillment of all applicable conditions set forth herein, including receipt by
Administrative Agent of a duly executed Committed Loan Note for each Lender from
the relevant Borrower (provided, however, that EDS shall be required only to
provide to each Lender a Committed Loan Note in the form of Exhibit A to
evidence all Committed Loans from such Lender to EDS) and after receipt by
Administrative Agent of such funds, Administrative Agent shall pay or deliver
all funds so received to the order of the relevant Borrower to the account
specified in the Notice of Advance.

                        (c)        Failure to Fund Committed Loans.  The failure
of any Lender to make any Advance required to be made by it hereunder shall not
relieve any other Lender of its obligation to make its Advance hereunder.  If
any Lender fails to provide its Percentage of any Committed Loan and if all
conditions to such Committed Loan have apparently been satisfied, Administrative
Agent will make available to the relevant Borrower the funds received by it from
the other Lenders.  Neither Administrative Agent nor any Lender shall be
responsible for the performance by any other Lender of its obligations
hereunder.  Upon the failure of a Lender to make an Advance required to be made
by it hereunder, Administrative Agent shall notify EDS, the relevant Borrower
(if other than EDS) and all Lenders, and shall consult with all Lenders (other
than the defaulting Lender) to determine whether one or more of such Lenders
will make an additional Advance to cover the shortfall created by the defaulting
Lender's failure to fund its Advance.  If Lenders decline to cover such
shortfall, Administrative Agent shall use good faith efforts to obtain one or
more banks, acceptable to EDS, to replace the defaulting Lender, but neither
Administrative Agent nor any other Lender shall have any liability or obligation
whatsoever as a result of the failure to obtain a replacement for such Lender.

16

--------------------------------------------------------------------------------

 

                        (d)        Funding by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the date
of any Committed Loan that such Lender will not make available to Administrative
Agent such Lender's Percentage of such Committed Loan, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on the date of such Committed Loan in accordance with this Section 2.2. 
Administrative Agent may, in reliance upon such assumption, make available a
corresponding amount to or on behalf of the relevant Borrower on such date.  If
and to the extent any Lender shall not have so made its Percentage of any
Committed Loan available to Administrative Agent, the relevant Borrower shall
repay to Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to or on behalf of such Borrower until the date such amount is repaid
to Administrative Agent, at the rate per annum applicable to the Committed Loan
in question.  Each Lender shall record in its records, or at its option on the
schedule attached to its applicable Committed Loan Note, the date, amount and
currency of each Committed Loan made by such Lender thereunder, each repayment
or prepayment thereof, and the dates on which each Interest Period for such
Committed Loan shall begin and end.  The aggregate unpaid principal amount so
recorded shall be rebuttable presumptive evidence of the principal amount owing
and unpaid on such Committed Loan Note.  The failure to so record or any error
in so recording any such amount shall not, however, limit or otherwise affect
the obligations of any Borrower hereunder or under any Committed Loan Note to
repay the principal amount of each Committed Loan to such Lender together with
all interest accruing thereon.

            2.3.      Bid Rate Loans.  From time to time, each Borrower may
request that Lenders make one or more Advances available to such Borrower under
the Facility for the same purposes expressed herein, at an interest rate, in a
currency, and subject to other terms and conditions to be determined in
accordance with this Section 2.3 (each, a "Bid Rate Loan" and collectively, the
"Bid Rate Loans") pursuant to the procedure described below.  Bid Rate Loans may
be requested in any Primary Currency or Secondary Currency.

                        (a)        Requests for Bids.  Except as otherwise
provided herein, each Borrower may from time to time request that Administrative
Agent invite bids for Bid Rate Loans, which requests shall be made by delivering
to Administrative Agent a completed Request for Bids (i) not later than 11:01
a.m., New York, New York time, on the Eurocurrency Business Day that is six (6)
Eurocurrency Business Days before the proposed Bid Rate Loan Borrowing Date
(i.e., approximately 12:01 a.m., Hong Kong time, on the Eurocurrency Business
Day that is five (5) Eurocurrency Business Days before the proposed Bid Rate
Loan Borrowing Date) for a Yen‑Denominated Loan, (ii) not later than 10:00 a.m.,
New York, New York time, on the Eurocurrency Business Day that is five (5)
Eurocurrency Business Days before the proposed Bid Rate Loan Borrowing Date for
a Eurocurrency Loan other than a Yen‑Denominated Loan, (iii) not later than
11:00 a.m., New York, New York time, on the Eurocurrency Business Day that is
four (4) Eurocurrency Business Days before the proposed Bid Rate Loan Borrowing
Date for a Eurodollar Loan, and (iv) not later than 11:00 a.m., New York, New
York time, on the Business Day that is one (1) Business Day before the proposed
Bid Rate Loan Borrowing Date for a Fixed Rate Loan.  Each Request For Bids shall
be irrevocable and shall specify (A) the proposed Bid Rate Loan Borrowing Date,
which date shall be a Eurocurrency Business Day if the requested Bid Rate Loan
is a Eurodollar Loan or a Eurocurrency Loan, or a Business Day in all other
cases, (B) the amount which the Borrower proposes to borrow on such date and the
currency of such proposed borrowing, which amount shall be not less than
$5,000,000 (or, if such Bid Rate Loan is to be made in a currency other than
Dollars, in an amount of such currency substantially equivalent, on the date of
such Request for Bids, to $5,000,000), or, if greater, an integral multiple of
$1,000,000, (C) whether the Lenders should offer to make Eurocurrency Loans,
Eurodollar Loans, and/or Fixed Rate Loans, (D) if the proposed Bid Rate Loan is
to be a Eurodollar Loan or a Eurocurrency Loan, the Interest Period(s)
applicable to such proposed borrowing, (E) the term of the proposed Bid Rate
Loan, (F) the account into which the Advance of the Bid Rate Loan is to be made
and (G) such other information as is provided for in Exhibit F.  Administrative
Agent, promptly after receipt by it of a Request For Bids, shall notify each
Lender by telecopy of its receipt of a Request For Bids and the contents thereof
and shall invite bids from each Lender.

17

--------------------------------------------------------------------------------

 

                        (b)        Offers by Lenders.  Each Lender willing to
make a Bid Rate Loan shall provide notice to Administrative Agent of such
Lender's offer to provide a Bid Rate Loan (i) prior to 2:00 p.m. Hong Kong time,
on the Eurocurrency Business Day at least four (4) Eurocurrency Business Days
prior to the proposed Bid Rate Loan Borrowing Date, if the proposed Bid Rate
Loan is a Yen‑Denominated Loan, (ii) prior to 12:00 noon, London, England time,
on the Eurocurrency Business Day at least three (3) Eurocurrency Business Days
prior to the proposed Bid Rate Loan Borrowing Date, if the proposed Bid Rate
Loan is a Eurocurrency Loan other than a Yen‑Denominated Loan, (iii) prior to
10:00 a.m., New York, New York time, on the Eurocurrency Business Day at least
three (3) Eurocurrency Business Days prior to the proposed Bid Rate Loan
Borrowing Date, if the requested Bid Rate Loan is a Eurodollar Loan or (iv)
prior to 10:00 a.m., New York, New York time, on the proposed Bid Rate Loan
Borrowing Date if the requested Bid Rate Loan is a Fixed Rate Loan (the "Bid
Date"), which notice shall be irrevocable and shall be made by delivering to
Administrative Agent an Offer of Bid Rate Loans.  Such Offer of Bid Rate Loans
shall specify the minimum and maximum amount of the Bid Rate Loan such Lender
would be willing to provide (which amount may exceed such Lender's Committed
Sum), the Interest Period(s) relative thereto, if the offered Bid Rate Loan is
to be a Eurodollar Loan or a Eurocurrency Loan, the Bid Rate for such Bid Rate
Loan, any other information provided for in Exhibit G and all other terms and
conditions required by such Lender.  At or prior to (i) 3:00 p.m., Hong Kong
time, on the Eurocurrency Business Day that is four (4) Eurocurrency Business
Days before the proposed Bid Rate Loan Borrowing Date, in the case of
Yen‑Denominated Loans, (ii) 1:00 p.m., London, England time, on the Eurocurrency
Business Day that is three (3) Eurocurrency Business Days before the proposed
Bid Rate Loan Borrowing Date, in the case of Eurocurrency Loans, other than
Yen‑Denominated Loans, (iii) 10:30 a.m., New York, New York time, on the
Eurocurrency Business Day that is three (3) Eurocurrency Business Days before
the proposed Bid Rate Loan Borrowing Date, in the case of Eurodollar Loans, and
(iv) 10:30 a.m., New York, New York time, on the proposed Bid Rate Loan
Borrowing Date, in the case of Fixed Rate Loans, Administrative Agent shall
provide notice to the Borrower having submitted the relevant Request For Bids of
all of the information provided to Administrative Agent by Lenders in response
to such Request For Bids; provided, however, if Administrative Agent, in its
capacity as a Lender, shall elect to make any such offer, it shall notify the
relevant Borrower of such offer not less than one (1) hour before the time
required for receipt by Administrative Agent of each offer of Bid Rate Loans, on
the date on which notice of such election is to be given to the Administrative
Agent by the other Lenders.

 

18

--------------------------------------------------------------------------------

 

                        (c)        Acceptance of Bids.  The Borrower having
issued the relevant Request For Bids shall, not later than (i) 4:00 p.m., New
York, New York time, on the Eurocurrency Business Day that is four (4)
Eurocurrency Business Days before the proposed Bid Rate Loan Borrowing Date
(i.e., approximately 5:00 a.m., Hong Kong time, on the Eurocurrency Business Day
that is three (3) Eurocurrency Business Days before the proposed Bid Rate Loan
Borrowing Date), in the case of Yen‑Denominated Loans, (ii) 3:00 p.m., London,
England time, on the Eurocurrency Business Day that is three (3) Eurocurrency
Business Days before the proposed Bid Rate Loan Borrowing Date, in the case of
Eurocurrency Loans other than Yen‑Denominated Loans, (iii) 11:00 a.m., New York,
New York time, on the Eurocurrency Business Day that is three (3) Eurocurrency
Business Days before the proposed Bid Rate Loan Borrowing Date, in the case of
Eurodollar Loans, and (iv) 11:00 a.m. New York, New York time, on the proposed
Bid Rate Loan Borrowing Date, in the case of Fixed Rate Loans, and in its sole
discretion, either (A) reject any or all of the offered Bid Rate Loans by
delivering a Notice of Rejection to Administrative Agent, or (B) accept any or
all of the offered Bid Rate Loans by delivering a Notice of Acceptance to
Administrative Agent; provided, however, that (1) the aggregate principal amount
of each Bid Rate Loan may not exceed the applicable amount set forth in the
related Request for Bids and (2) in the event that two (2) or more offers of Bid
Rate Loans have identical terms other than interest rate, acceptance of offers
shall be made on the basis of ascending interest rates.  Promptly following the
acceptance of one or more Bid Rate Loans by a Borrower, Administrative Agent
shall notify each Lender of the ranges of offers submitted and the highest and
lowest offers accepted for each Interest Period requested by such Borrower, the
aggregate amount of the Bid Rate Loans borrowed pursuant to the related Request
for Bids and the consequent reduction in the availability of the Aggregate
Committed Sum.  Any Notice of Acceptance shall specify each Lender whose Bid
Rate Loan is accepted, the amount of the Bid Rate Loans so accepted, which shall
not be more than the maximum amount offered by such Lender nor less than the
minimum amount offered by such Lender, and all other terms and conditions with
respect to which such Lender offered varying options in its notice to Borrower. 
All notices by Borrower to Administrative Agent shall be promptly communicated
by Administrative Agent to the relevant Lenders.  If Borrower fails to issue to
Administrative Agent either a Notice of Rejection or a Notice of Acceptance at
or prior to the time prescribed in the first sentence of this Section 2.3(c)
indicating its acceptance or rejection of a Lender's offered Bid Rate Loan,
Borrower shall be deemed to have rejected such offered Bid Rate Loan and
Administrative Agent shall so notify such Lender.

19

--------------------------------------------------------------------------------

 

                       (d)        Funding of Bid Rate Loans.  After receiving a
Notice of Acceptance from Borrower that it wishes to accept an offered Bid Rate
Loan, Administrative Agent shall promptly notify the relevant Lender by
telephone (confirmed immediately by telex, cable or telecopy), telecopy, telex
or cable of the terms of the requested Bid Rate Loan, such written confirmation
to be in the form of Exhibit K hereto (each, a "Bid Rate Loan Confirmation"). 
Each such Lender whose offered Bid Rate Loan was accepted shall, before (i)
12:00 noon, Hong Kong time, in the case of a Bid Rate Loan which is to be a
Yen‑Denominated Loan, (ii) 12:00 noon, London, England time, in the case of a
Bid Rate Loan which is to be a Eurocurrency Loan other than a Yen‑Denominated
Loan, and, (iii) in all other cases, 12:00 noon, New York, New York time, on the
Bid Rate Loan Borrowing Date, deposit with Administrative Agent (A) at its
Payment Office for Dollars, and in immediately available funds, for any Bid Rate
Loan denominated in Dollars, (B) at its Payment Office for Alternative
Currencies, and in same day funds, for any Bid Rate Loan denominated in any
currency other than Yen, and (C) at its Payment Office for Yen, and in same day
funds, for any Bid Rate Loan which is a Yen‑Denominated Loan, the amount of such
Bid Rate Loan.  Upon fulfillment of all applicable conditions set forth herein,
including receipt by Administrative Agent of a duly executed Bid Rate Note for
each Lender obligated to fund a Bid Rate Loan from the relevant Borrower and
after receipt by Administrative Agent of such funds, Administrative Agent shall
make such funds available to the relevant Borrower at the account specified in
the Request for Bids and thereafter deliver a Bid Rate Note to each Lender
funding a Bid Rate Loan.

                        (e)        Waivers Permitted.  Notwithstanding anything
set forth in this Section 2.3, the required notices and time periods set forth
in this Section 2.3 as to Bid Rate Loans may be waived by agreement of any
Borrower and any affected Lender.

                        (f)         Reliance.  The Administrative Agent may rely
and act upon notice given by telephone by individuals reasonably believed by the
Administrative Agent to be those individuals designated to the Administrative
Agent by the Borrower in writing from time to time to possess authority to give
such notice, without waiting for receipt of written confirmation thereof, and
EDS and each other Borrower hereby indemnifies and holds harmless the
Administrative Agent from and against any and all losses, costs, expenses,
damages, claims, actions and other proceedings relating to such reliance, except
for losses, costs, expenses, damages, claims, actions and proceedings resulting
from acts or omissions constituting gross negligence or willful misconduct on
the part of the Administrative Agent.  If a written confirmation differs in any
respect from the action taken by the Administrative Agent, the records of the
Administrative Agent shall govern absent manifest error.

            2.4.      Optional Extension of the Commitment Termination Date.  At
any time after the date which is sixty‑one (61) days prior to each anniversary
of the date of this Agreement, EDS may request that the Commitment Termination
Date be extended for one (1) calendar year and Lenders may, at their option,
accept or reject such request.  To request an extension, EDS shall notify
Administrative Agent of EDS's request to extend the Commitment Termination Date,
and Administrative Agent shall promptly notify the Lenders of each such
request.  Each Lender shall notify Administrative Agent in writing within thirty
(30) days after such request (the "Extension Response Date") whether it consents
to such extension.  If any Lender shall fail to give such notice to
Administrative Agent by the Extension Response Date, such Lender shall be deemed
to have rejected the requested extension.  If all Lenders consent to the
requested extension by the Extension Response Date, the Commitment Termination
Date shall be automatically extended for one (1) year.  If fewer than all
Lenders so consent (each Lender not consenting being referred to as a
"Terminating Lender"), EDS shall within five (5) days after the Extension
Response Date notify Administrative Agent (which shall promptly notify each
Lender) whether EDS elects to withdraw its request for an extension of the
Commitment Termination Date or to extend the Commitment Termination Date for all
Lenders that have consented to such extension.  If EDS elects to extend the
Commitment Termination Date as to fewer than all Lenders, Administrative Agent
shall promptly notify the non‑Terminating Lenders of EDS's decision, and each
Lender which is not a Terminating Lender shall have the right, but not the
obligation, to elect to increase its respective Committed Sum by an amount not
to exceed the aggregate amount of the Committed Sums of the Terminating Lenders,
which election shall be made by notice from each such non‑Terminating Lender to
the Administrative Agent and EDS given not later than five (5) Business Days
after the date notified by Administrative Agent, and specifying the amount of
such proposed increase in such non‑Terminating Lender's Committed Sum.  If the
aggregate amount of the proposed increases in the Committed Sums of all such
non‑Terminating Lenders making such an election is in excess of the aggregate
Committed Sums of the Terminating Lenders, (a) the Committed Sums of the
Terminating Lenders shall be allocated pro rata among such non‑Terminating
Lenders based on the respective amounts of the proposed increases to Committed
Sums elected by each of such non‑Terminating Lenders, and (b) the respective
Committed Sums of such non‑Terminating Lenders shall be increased by the
respective amounts allocated pursuant to clause (a) above so that, after giving
effect to such termination and increases, the amount of the Aggregate Committed
Sum will be the same as prior to such termination.

20

--------------------------------------------------------------------------------

 

            If the aggregate amount of the proposed increases to Committed Sums
of all non‑Terminating Lenders making such an election equals the aggregate
Committed Sums of the Terminating Lenders, the respective Committed Sums of such
non‑Terminating Lenders shall be increased by the respective amounts of their
proposed increases, so that after giving effect to such termination and
increases, the amount of the Aggregate Committed Sum will be the same as prior
to such termination.  If the aggregate amount of the proposed increases to
Committed Sums of all non‑Terminating Lenders making such an election is less
than the aggregate Committed Sums of the Terminating Lenders, (i) the respective
Committed Sums of such non‑Terminating Lenders shall be increased by the
respective amounts of their proposed increases and (ii) EDS shall have the right
to add one or more banks or other financial institutions (which are not
Terminating Lenders) as purchasing lenders under this Agreement (in such
capacity, each a "Purchasing Lender") to replace such Terminating Lenders, which
Purchasing Lenders shall have aggregate Committed Sums not greater than those of
the Terminating Lenders less the amounts thereof, if any, assumed by the
non‑Terminating Lenders pursuant to the above‑described increases.  The transfer
of Commitments or outstanding Loans from Terminating Lenders to Purchasing
Lenders or non‑Terminating Lenders shall take place on the effective date of,
and pursuant to the execution, delivery, acceptance and recording of, an
Assignment and Acceptance in accordance with the procedures set forth in Section
11.12.  To the extent that replacements are not obtained by EDS for any
Terminating Lender, on the Commitment Termination Date applicable to such
Terminating Lender, the Aggregate Committed Sum shall be reduced by the amount
of the Committed Sum of such Terminating Lender and, concurrently with such
reduction in the Aggregate Committed Sum, EDS shall pay, and cause any other
relevant Borrower to pay, the principal amount of such Terminating Lender's
Loans, all accrued and unpaid interest thereon, such Terminating Lender's
ratable share of all accrued and unpaid facility fees relative to the Facility
and any remaining Obligation owed to such Terminating Lender in relation to the
Facility, in each case to the extent not assigned and purchased pursuant hereto,
and the Commitment of such Terminating Lender shall thereupon terminate.

21

--------------------------------------------------------------------------------

 

            Each Terminating Lender's Commitment shall expire no later than its
Commitment Termination Date and each such Terminating Lender shall have no
further rights or obligations under the Facility or Commitment hereunder
following the effective date of the later to occur of (1) the transfer of all
outstanding Loans from such Terminating Lender to Purchasing Lenders or
non‑Terminating Lenders, or (2) the payment in full of the Obligation owed to
such Terminating Lender hereunder, other than any rights or obligations as to
the Facility accruing prior to such date under this Agreement as provided
herein, but in no event shall any such Terminating Lender have any obligation to
make Advances after its Commitment Termination Date.

            2.5.      Several Obligations.  The failure of any Lender to perform
its obligations under this Agreement shall not affect the obligations of any
Borrower toward any other Lender or the obligations of any Lender toward any
Borrower, nor shall any other Lender be liable for the failure of such Lender to
perform its obligations under this Agreement.

            2.6.      Determination of Availability.  At or before thirty (30)
minutes after the time for delivery of a Notice of Advance pursuant to Section
2.2(a) or a Request for Bids pursuant to Section 2.3(a), Administrative Agent
will make a determination of the Dollar Equivalent Value of the outstanding
Loans and Bid Rate Loans for purposes of calculating whether the making of the
requested Loan or Bid Rate Loan would cause the aggregate outstanding amount of
the Loans and the Bid Rate Loans, including the requested Loan or Bid Rate Loan,
to exceed the Aggregate Committed Sum. 

ARTICLE III 

TERMS OF PAYMENT 

            3.1.      Notes.  Committed Loans and interest thereon shall be
evidenced by promissory notes substantially in the form and upon the terms of
Exhibit A in the case of EDS or Exhibit B in the case of any other Borrower,
respectively, duly executed by the applicable Borrower (the "Committed Loan
Notes") and shall be due and payable in accordance with this Agreement and the
terms of such Committed Loan Notes.  Bid Rate Loans and interest thereon shall
be evidenced by promissory notes substantially in the form and upon the terms of
Exhibit C duly executed by the applicable Borrower (the "Bid Rate Notes") and
shall be due and payable in accordance with this Agreement and the terms of such
Bid Rate Notes.  The Committed Loan Notes and the Bid Rate Notes are
collectively called the "Notes".

 

22

--------------------------------------------------------------------------------

 

            3.2.      Payments on Committed Loan Notes and Bid Rate Notes.  The
unpaid principal balance of each Committed Loan Note, and all accrued but unpaid
interest thereon, shall be due and payable on the Commitment Termination Date,
in the case of Committed Loans.  The unpaid principal balance of each Bid Rate
Note, and all accrued and unpaid interest thereon, shall be due and payable in
accordance with the terms of such Bid Rate Note, provided, however, that
interest on any Bid Rate Note that evidences a Fixed Rate Loan shall be payable
at least every ninety (90) days during the term of such Fixed Rate Loan and,
provided, further, that such Bid Rate Note shall mature not later than the
Commitment Termination Date.  Administrative Agent shall deliver to each
Borrower and EDS notice of each payment of interest, principal, facility fee or
other payment required to be made on each Loan and Bid Rate Loan not less than
three (3) Business Days or Eurocurrency Business Days, as applicable, prior to
the due date thereof; provided, however, that failure to provide such notice
will not affect any Borrower's Obligation hereunder.  Each payment or prepayment
on the Obligation and payments of fees must be paid at (i) Administrative
Agent's Payment Office for Dollars, if the payment is due in Dollars, (ii)
Administrative Agent's Payment Office for Alternative Currencies, if the payment
is due in any currency other than Dollars or Yen, and (iii) at Administrative
Agent's Payment Office for Yen, if the payment is due in Yen, in funds which are
or will be available for immediate use by Administrative Agent at such address
on or before (1) 1:00 p.m., New York, New York time, on the day due, in the case
of Base Rate Loans, CD Loans and Eurodollar Loans, (2) 12:00 noon, London,
England time, on the day due in the case of Eurocurrency Loans other than
Yen‑Denominated Loans, and (3) 12:00 noon, Tokyo, Japan time, on the day due in
the case of Yen‑Denominated Loans.  Funds received after such time shall be
deemed to have been received by Administrative Agent on the next following
Business Day (in the case of Base Rate Loans and CD Loans) or Eurocurrency
Business Day (in the case of Eurodollar Loans or Eurocurrency Loans).  Amounts
received by Administrative Agent for the account of another Person shall be
promptly remitted in like funds to such other Person.  If, in the case of Base
Rate Loans and/or CD Loans, any action is required or any payment is to be made
on a day which is not a Business Day, then such action or payment shall be
delayed until the next succeeding Business Day.  If, in the case of Eurodollar
Loans or Eurocurrency Loans, any action is required on a day which is not a
Eurocurrency Business Day, then such action or payment shall be delayed until
the next Eurocurrency Business Day unless a payment by a Borrower of a
Eurodollar Loan or a Eurocurrency Loan is involved and the next Eurocurrency
Business Day would fall in the succeeding calendar month, in which event such
payment shall be made on the immediately preceding Eurocurrency Business Day. 
Any extension of time shall be included in the computation of payments of
interest.  Upon receipt of any payment of principal or interest from a Borrower
hereunder (except payments and/or prepayments on Bid Rate Notes), Administrative
Agent will promptly thereafter cause to be distributed (x) like funds relating
to the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Sections 3.5, 3.8 (relative to Bid Rate Loans),
3.10, 3.11, 3.12 or 3.14) to the Lenders for the account of their respective
Applicable Lending Offices and (y) like funds relating to the payment of any
other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon any assignment of any Lender's Commitment
pursuant to Section 11.12 and after notification thereof to Administrative
Agent, Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Assignee.

 

23

--------------------------------------------------------------------------------

 

            3.3.      Interest.  The Loans from day to day shall bear interest
on the outstanding principal balance thereof at a rate per annum equal to the
lesser of (a) the Highest Lawful Rate, or (b) (i) in the case of Base Rate
Loans, the Base Rate, (ii) in the case of CD Loans, the CD Rate, (iii) in the
case of Eurodollar Loans, the Eurodollar Rate and (iv) in the case of
Eurocurrency Loans, the Eurocurrency Rate.  Bid Rate Loans from day to day shall
bear interest on the outstanding principal balance thereof at a rate per annum
equal to the lesser of (A) the Highest Lawful Rate, or (B) the Bid Rate
applicable thereto.  Accrued interest on each Loan is payable in arrears, (x) in
the case of Base Rate Loans, on each Interest Payment Date, and, (y) in the case
of CD Loans, Eurodollar Loans and Eurocurrency Loans, on the last day of each
Interest Period with respect to such Loan or if occurring earlier in any case,
the Commitment Termination Date, provided, however, as to any Loan having an
Interest Period longer than three (3) months, in the case of Eurodollar or
Eurocurrency Loans, or ninety (90) days, in the case of CD Loans, interest shall
also be payable on each day which is three (3) months, in the case of Eurodollar
or Eurocurrency Loans, or ninety (90) days, in the case of CD Loans after the
first day of such Interest Period.  Interest accrued on the principal of each
Loan and each Bid Rate Loan after the maturity thereof and, to the extent
permitted by applicable Law, interest on other overdue amounts, shall be payable
on demand.  Each determination by Administrative Agent of the rate of interest
applicable to any Loan shall be conclusive in the absence of manifest error and
each change in the Base Rate and Highest Lawful Rate, subject to the terms
hereof, will become effective, without notice to any Borrower, upon the
effective date of such change.

            3.4.      Continuation/Conversion with Respect to Committed Loans.

                        (a)        Conversion of Loans.  Any Borrower may elect
at any time to convert all or any part (but, if less than all, not less than
$5,000,000 or any greater integral multiple of $1,000,000) of any outstanding
Base Rate Loan, CD Loan or Eurodollar Loan (other than a Bid Rate Loan) to a
Base Rate Loan, CD Loan or Eurodollar Loan, as the case may be, by giving
Administrative Agent an irrevocable notice of such election, in the form of
Exhibit H hereto (the "Notice of Continuation/Conversion") not later than 12:00
noon, New York, New York time, on the second (2nd) Business Day before the date
of conversion, in the case of conversion into a Base Rate Loan or a CD Loan, or
12:00 noon, New York, New York time on the third (3rd) Eurocurrency Business Day
before the date of the conversion, in the case of conversion into a Eurodollar
Loan, specifying the date of conversion, the type of Loan into which each such
Loan or specified portion thereof shall be converted and the duration of the
Interest Period applicable thereto.  Any conversion pursuant to this clause (a)
other than a conversion from a Base Rate Loan to a CD Loan or a Eurodollar Loan,
shall be made on the last day of an Interest Period.

                        (b)        Continuation of Loans.  Any Borrower may
elect to continue (on the last day of the applicable Interest Period) any CD
Loan, Eurodollar Loan, or Eurocurrency Loan (other than a Bid Rate Loan) as the
same type of Loan by giving Administrative Agent an irrevocable Notice of
Continuation/Conversion not later than (i) 12:00 noon, New York, New York time,
the second (2nd) Business Day before the last day of such Interest Period, if
continuing a CD Loan, (ii) 12:00 noon, New York, New York time, the third (3rd)
Eurocurrency Business Day before the last day of such Interest Period, if
continuing a Eurodollar Loan or Eurocurrency Loan, other than a Yen‑Denominated
Loan, or (iii) 12:00 noon, Hong Kong time, the third (3rd) Eurocurrency Business
Day (in Hong Kong) before the last day of such Interest Period, if continuing a
Yen‑Denominated Loan.  The Notice of Continuation/Conversion shall specify the
portion of such Loan that shall be continued and the duration of the Interest
Period applicable thereto.

24

--------------------------------------------------------------------------------

 

                        (c)        Coordination with Interest Periods. 
Notwithstanding anything in clause (a) and (b) of this Section 3.4 to the
contrary, but without limiting Section 3.5, each Borrower shall use its
reasonable efforts to exercise its options with regard to electing to convert
into or continue a Loan so that, on any date on which the Committed Sum is
reduced pursuant to Section 4.3, it will not be necessary to prepay any Loan
that does not have an Interest Period ending on such date.

                        (d)        Inapplicability of Conditions Precedent. 
Loans continued or converted pursuant to this Section 3.4 shall not constitute
new Loans for purposes of Section 5.2 hereof.

                        (e)        Failure to Provide Notice.  If no Notice of
Continuation/Conversion is given with respect to any Loan prior to the time
specified in this Section 3.4 or if a Notice of Continuation/Conversion is
given, but it is incomplete, Administrative Agent shall use good faith efforts
to contact the relevant Borrower to obtain a Notice of Continuation/Conversion
or to complete the information required thereby, but if a complete Notice of
Continuation/Conversion is not provided in a timely fashion, the relevant
Borrower shall be deemed to have converted such Loan, if denominated in Dollars,
into a Base Rate Loan or, if a Eurocurrency Loan, to have continued such Loan as
a Eurocurrency Loan having an Interest Period equivalent to the Interest Period
then ending, on the last day of the applicable Interest Period and
Administrative Agent shall promptly notify the relevant Borrower of such
conversion or continuation.

                        (f)         Continuation/Conversion in Default
Situations.  Notwithstanding anything to the contrary contained in this Section
3.4, no CD Loan, Eurodollar Loan or Eurocurrency Loan may be continued as such
or converted into another type of Loan when any Default exists (other than a
Default under Section 8.1(d) so long as EDS is diligently pursuing the cure
thereof and the Commitments of the Lenders have not been terminated), but on the
last day of the applicable Interest Period (i) each such CD Loan or Eurodollar
Loan shall be automatically converted to a Base Rate Loan and (ii) each such
Eurocurrency Loan shall be due and payable.

            3.5.      Funding Losses.  If any Borrower makes any payment of
principal with respect to any Loan or a Bid Rate Loan, other than a Base Rate
Loan, on any day other than the last day of the Interest Period applicable
thereto, or if any Borrower fails to borrow or prepay any Loan or any Bid Rate
Loan after the applicable notice has been given to any Lender by Administrative
Agent or if any Borrower converts a Loan from a CD Loan or a Eurodollar Loan at
any time other than at the end of the relevant Interest Period, such Borrower
shall reimburse each affected Lender, within ten (10) Business Days after
demand, for any resulting loss or expense actually incurred by it, including
(without limitation) any loss incurred in obtaining, liquidating, employing or
redeploying deposits or foreign currencies from third parties, for the period
after any such payment, conversion, or failure to borrow, through the end of
such Interest Period (the calculation of such loss or expense shall include a
credit (not in excess of such loss or expense) for the interest that could be
earned by such Lender as a result of redepositing such amount), together with
interest thereon at the Compensation Rate from the date of demand until paid in
full; provided that, Administrative Agent shall have delivered to such Borrower
a certificate of each affected Lender as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error.

25

--------------------------------------------------------------------------------

 

            3.6.      Default Rates.  At Majority Lenders' option and to the
extent permitted by Law, all past‑due Obligation and accrued interest thereon
and fees shall bear interest from maturity (stated or by acceleration) at a rate
per annum from day to day equal to the lesser of (i) the Highest Lawful Rate or
(ii) the interest rate then being charged on such Obligation or portion thereof
hereunder plus one percent (1%) per annum.  Any sum referred to in Section
8.1(a)(ii) not paid when due in accordance with the terms of the Loan Documents
shall bear interest at the Compensation Rate from the due date thereof until the
earlier of (i) the date such sum is paid in full, or (ii) the date any
applicable grace period expires.

            3.7.      Interest and Fee Calculations.  All payments of interest
and fees shall be calculated on the basis of actual number of days (including
the first day but excluding the last day) elapsed during the period for which
such interest or fee is payable but computed as if each calendar year consisted
of 360 days, provided, however, that the Base Rate shall be computed on the
basis of a calendar year of 365 (or 366, as the case may be) days.

            3.8.      Mandatory Principal Prepayments.  If Administrative Agent
determines that, as a result of fluctuations in exchange rates the Dollar
Equivalent Value of the outstanding principal amount of (a) the Committed Loans
of any Lender ever exceeds 105% of the Committed Sum of such Lender, as reduced
pursuant to Section 4.3, or (b) the aggregate outstanding principal amount of
the Loans and the Bid Rate Loans exceeds 105% of the Aggregate Committed Sum, as
reduced pursuant to Section 4.3, Administrative Agent shall provide notice
thereof to EDS and EDS (or, if no Committed Loans or Bid Rate Loans are then
outstanding to EDS, any other Borrower) shall make a mandatory principal
prepayment, in Dollars (or if such determination has been made pursuant to
clause (a) above, in any other Primary Currency then owing by EDS or any other
Borrower to such Lender), of the amount of such excess within ten (10)
Eurocurrency Business Days after notice from Administrative Agent requesting
such prepayment.  Any Lender may request at any time or from time to time that
Administrative Agent determine the Dollar Equivalent Value of the principal
amount of all outstanding Committed Loans made by such Lender for purposes of
evaluating whether the Dollar Equivalent Value of the outstanding principal
amount of all outstanding Committed Loans of such Lender exceeds the Committed
Sum of such Lender.  Administrative Agent shall notify such Lender and EDS of
its conclusion.

26

--------------------------------------------------------------------------------

 

            3.9.      Voluntary Principal Prepayments.  Upon giving
Administrative Agent, in the case of a prepayment of a Committed Loan, or the
relevant Lender, in the case of a Bid Rate Loan, two (2) Business Days' notice,
in the case of a prepayment of a CD Loan or Base Rate Loan, two (2) Eurocurrency
Business Days' notice, in the case of a prepayment of a Eurodollar Loan, or
three (3) Eurocurrency Business Days' notice, in the case of prepayment of a
Eurocurrency Loan, each Borrower shall be entitled to prepay any Committed Loan
or Bid Rate Loan from time to time and at any time, in whole or in part, without
premium or penalty (subject, however, to Borrowers' other obligations hereunder
in respect of funding losses and other matters); provided that (a) each partial
prepayment shall equal or exceed the principal amount of (i) $100,000, or any
integral multiple thereof (or the Dollar Equivalent Value thereof if such
prepayment is made in any currency other than Dollars), for each Bid Rate Loan,
(ii) $5,000,000 (or the Dollar Equivalent Value thereof if such prepayment is
made in any currency other than Dollars) in the aggregate for Committed Loans,
or (iii) the unpaid principal balance of any Committed Loan or Bid Rate Loan
being prepaid in full, (b) a Borrower shall only be entitled to make a
prepayment if all accrued interest on the amount prepaid (including, without
limitation, past due interest, if any) payable to such Lender hereunder shall be
paid to the date of such prepayment and (c) except as otherwise set forth
herein, prepayments of CD Loans shall only be made on a Business Day and
prepayments of Eurodollar Loans or Eurocurrency Loans shall only be made on a
Eurocurrency Business Day.  Prior to the Commitment Termination Date, the Loans
prepaid may, subject to the conditions of this Agreement, be reborrowed
hereunder, and this Agreement shall not be deemed to be terminated or canceled
prior to the expiration or termination of Lenders' Commitments solely because
the Obligation may from time to time be paid in full. 

            3.10.    Inadequacy of Eurodollar, Eurocurrency or CD Loan Pricing. 
If with respect to any Interest Period for any Eurodollar Loan or any
Eurocurrency Loan (i) Administrative Agent determines (which determination shall
be binding and conclusive on all parties) that by reason of circumstances
affecting the interbank Eurocurrency market generally, deposits in any Primary
Currency or Secondary Currency in which a Loan or a Bid Rate Loan is then
outstanding (in the applicable amounts) are not being offered to the relevant
Lenders in the interbank Eurocurrency market for such Interest Period or (ii)
Majority Lenders advise Administrative Agent that the Eurodollar Rate or the
Eurocurrency Rate, as the case may be, will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding such Eurodollar Loan or such
Eurocurrency Loan for such Interest Period, and Administrative Agent shall
forthwith give notice thereof to EDS and all affected Borrowers and Lenders,
whereupon until Administrative Agent notifies EDS and such affected Borrowers
that the circumstances giving rise to such suspension no longer exist, (A) the
obligation of Lenders to make Eurodollar Loans or Eurocurrency Loans in the
relevant currency shall be suspended, and (B) all affected Borrowers shall
either (1) repay in full the then outstanding principal amount of the affected
Loans, together with accrued interest thereon, on the last day of the
then‑current Interest Period applicable thereto, (2) convert such affected Loans
(if such affected Loans are Eurodollar Loans) to CD Loans or Base Rate Loans in
accordance with Section 3.4 of this Agreement at the end of the then‑current
Interest Period applicable to such affected Loans or (3) exercise the option set
forth in Section 3.17(b).  If with respect to any Interest Period for any CD
Loan, Majority Lenders advise Administrative Agent that the CD Rate will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
CD Loans, then Administrative Agent shall forthwith give notice thereof to all
affected Borrowers and Lenders, whereupon, until Administrative Agent shall
notify Borrowers that the circumstances giving rise to such suspension no longer
exist (A) the obligation of Lenders to make CD Loans shall be suspended and (B)
all affected Borrowers shall either (1) repay in full the then outstanding
principal amount of any CD Loans, together with accrued interest thereon on the
last day of the then‑current Interest Period(s) applicable thereto, (2) convert
all outstanding CD Loans to Eurodollar Loans or Base Rate Loans in accordance
with Section 3.4 at the end of the then‑current Interest Period applicable to
such CD Loans or (3) exercise the option set forth in Section 3.17(b).

 

27

--------------------------------------------------------------------------------

 

            3.11.    Illegality.  If, after the date of this Agreement, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Tribunal charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive of any such authority, central bank or comparable agency,
shall make it unlawful or impossible for any Lender to make, maintain or fund
its Eurodollar Loans or Eurocurrency Loans or any of them, and such Lender shall
so notify Administrative Agent, which shall notify EDS (and, if EDS shall so
request, such Lender shall provide EDS with reasonable evidence of such
illegality or impossibility), then, until such Lender notifies EDS, via
Administrative Agent, that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Loans and/or
Eurocurrency Loans, as the case may be, or to convert Base Rate Loans or CD
Loans to Eurodollar Loans, shall be suspended, provided, however, if such
unlawfulness or impossibility affects only a Lender's ability to make, maintain
or fund Loans in certain currencies, such Lender's obligations hereunder in
respect of other currencies shall not be affected.  Subject to the provisions of
Section 3.17(a), if such Lender shall determine that it may not lawfully
continue to maintain and fund any of its outstanding Eurodollar Loans or
Eurocurrency Loans or any of them to maturity and shall so specify in such
notice, each affected Borrower shall immediately prepay in full the then
outstanding principal amount of each such Loan or Bid Rate Loan together with
accrued interest thereon without premium or penalty (subject, however, to
Borrowers' other obligations hereunder in respect of funding losses and other
matters); provided that, concurrently with prepaying each such Committed Loan
the affected Borrower may (i) borrow a Base Rate Loan or a CD Loan in an equal
principal amount (or, if the Loan being prepaid is denominated in a currency
other than Dollars, a Base Rate Loan or a CD Loan in the Dollar Equivalent Value
of the Loan so prepaid) from such Lender or, if such circumstances affect only
certain Primary Currencies borrow a Eurocurrency Loan in a Primary Currency
other than the affected Primary Currency and in any amount substantially
equivalent to the Loan being prepaid.  Any Lender that has given a notice of
unlawfulness pursuant to this Section 3.11 shall rescind such notice promptly
upon the cessation of such unlawfulness by giving notice to the Administrative
Agent, EDS and the affected Borrower(s).

            3.12.    Increased Cost and Reduced Return.

                        (a)        Increases in Reserve Requirements.  If, after
the date hereof, the adoption of any applicable Law or any change therein, or
any change in the interpretation or administration thereof by any Tribunal
charged with the interpretation or administration thereof, or compliance by any
Lender (or its lending office) with any request or directive of general
applicability (whether or not having the force of Law) of any such Tribunal
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding (A) with respect
to any CD Loan or Bid Rate Loan any such requirement included in an applicable
Domestic Reserve Percentage, and (B) with respect to any Eurodollar Loan,
Eurocurrency Loan, or Bid Rate Loan any such requirement included in an
applicable Eurocurrency Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by such Lender (or its Applicable Lending
Office), or shall impose on such Lender (or its Applicable Lending Office) or on
the United States market for certificates of deposit or the London interbank
market any other condition affecting its CD Loans, Eurodollar Loans,
Eurocurrency Loans, Bid Rate Loans, its Notes evidencing such Loans or Bid Rate
Loans, or its obligation to make such Loans and the result of any of the
foregoing is actually to increase the cost to (or to impose a cost on) such
Lender (or its Applicable Lending Office) of making or maintaining any such Loan
or Bid Rate Loan, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto by an amount deemed by such Lender to be material,
then, subject to the provisions of Section 3.17(a), if such Lender is generally
imposing payments for increased costs on its similarly situated customers,
within ten (10) Business Days after demand by such Lender, made via
Administrative Agent, accompanied by the certificate required by Section
3.12(c), any affected Borrower or EDS shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction actually incurred by it in connection with this Agreement and EDS may
reduce the Commitment of that Lender and prepay (or cause any other Borrower to
prepay) Loans from that Lender without premium or penalty (subject, however, to
Borrowers' other obligations hereunder in respect of funding losses and other
matters).

28

--------------------------------------------------------------------------------

 

                        (b)        Capital Adequacy Rules.  If, after the date
hereof, the adoption or phase‑in of any Law of general applicability regarding
capital adequacy, or any change in existing or future Laws regarding capital
adequacy, or any change in the interpretation or administration of any such Law
by any Tribunal charged with the interpretation or administration thereof, or
compliance by any Lender (or its Applicable Lending Office or any corporation
controlling such Lender) with any request or directive of general applicability
regarding capital adequacy (whether or not having the force of Law) of any such
Tribunal, shall, in the reasonable determination of any Lender, have the effect
of reducing the rate of return on such Lender's capital or on the capital of the
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's policies with respect to capital
adequacy), then from time to time if Lender is generally imposing payments for
such reduction on its similarly situated customers, within ten (10) Business
Days after demand by such Lender, made via Administrative Agent, all affected
Borrowers or EDS shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction, net of the savings, if any,
which may be reasonably projected to be associated with any such increased
capital requirement.

 

29

--------------------------------------------------------------------------------

 

                        (c)        Procedure for Claiming Compensation.  Any
affected Lenders will promptly notify Borrowers, via Administrative Agent, of
any event of which such Lender has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 3.12 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.  A
certificate of such Lender, delivered via Administrative Agent, claiming
compensation under this Section 3.12 and setting forth the additional amount or
amounts to be paid to it, as well as the manner in which such amount or amounts
were calculated, hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, the affected Lender may use any reasonable
averaging and attribution methods.

            3.13.    Several Obligations.  Except as otherwise expressly set
forth herein and in the Guaranty, the obligations of Borrowers hereunder are
several and not joint and each Borrower shall be liable only in respect of Loans
and Bid Rate Loans made to such Borrower and the Obligation of such Borrower
related thereto.

            3.14.    Taxes.

                        (a)        Payments to be Free and Clear.  All payments
made by any Borrowers under this Agreement shall be made, in accordance with
Sections 3.2 and 3.3, free and clear of and without any deduction or withholding
for or on account of any Tax, by way of setoff or otherwise, except as otherwise
provided by this Section 3.14 and by Section 11.16.

                        (b)        Grossing‑up of Payments.  If any Borrower
shall be required by Law to deduct any Tax (other than an Excluded Tax) from or
in respect of any sum payable hereunder to any Lender or the Administrative
Agent:

                                    (i)         as soon as such Borrower is
aware that any such deduction, withholding or payment of a Tax (other than an
Excluded Tax) is required, or of any change in any such requirement, it shall
notify Administrative Agent;

                                    (ii)        the sum payable by such Borrower
shall be increased to the extent necessary so that, after the Borrower has made
all required deductions (including deductions applicable to additional sums
payable under this Section), such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made; provided, however, that such Borrower shall not be
required to increase any such sums payable to any Lender if such Lender fails to
comply with the requirements of Section 3.14(e);

                                    (iii)       such Borrower shall make such
deductions, or pay such Tax (other than an Excluded Tax), before any interest or
penalty becomes payable or, if such Tax (other than an Excluded Tax) is paid by
the Administrative Agent or any Lender, shall reimburse the Administrative Agent
or such Lender (as the case may be) on demand for the amount paid by it;

 

30

--------------------------------------------------------------------------------

 

                                    (iv)       such Borrower shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Law; and

                                    (v)        within thirty (30) days after
paying any such Tax (other than an Excluded Tax), the relevant Borrower shall
deliver to Administrative Agent, at its address referred to in Section 11.4
satisfactory evidence of that deduction, withholding or payment and (where
remittance is required) of the remittance thereof to the relevant taxing or
other authority.

                        (c)        Stamp and Other Taxes.  Each Borrower shall
pay any present and future stamp or documentary taxes or any other excise or
property Taxes which arise from any payment made by such Borrower or by the
Administrative Agent hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.

                        (d)        Indemnification.  Within thirty (30) days
from the date of written demand therefor from any Lender or the Administrative
Agent, each Borrower will indemnify and hold harmless each Lender and the
Administrative Agent from and against the full amount of Taxes (other than
Excluded Taxes), including, without limitation, Taxes imposed by any
jurisdiction on amounts payable under this Section 3.14(d), paid by such Lender
or the Administrative Agent (as the case may be) and any liability, including
penalties, interest and expenses, arising therefrom or with respect thereto
whether or not such Taxes were correctly or legally asserted by such
jurisdiction, provided, however, that any Lender receiving indemnification from
any Borrower under this Section 3.14(d) shall (i) at the request, direction and
expense of such Borrower challenge and contest the imposition of such Taxes, if
such Lender is the appropriate party in interest to initiate and pursue such a
challenge, or (ii) cooperate fully with and assist such Borrower in any
challenge or contest by such Borrower relating to such Taxes, if such Borrower
is the appropriate party in interest to initiate and pursue such a challenge,
which challenge shall be pursued at such Borrower's expense except that, in
either case, Borrowers have no right hereunder to participate in the internal
tax affairs of any Lender.

                        (e)        Tax Certificates.

                                    (i)         In the event a Borrower is
incorporated under the laws of the United States or a state or jurisdiction
thereof, then each Lender that is not incorporated under the laws of the United
States or a state thereof shall, so long as it is lawfully able to do so:

                                                (A)       deliver to the
relevant Borrower and Administrative Agent (A) two (2) duly completed copies f
United States Internal Revenue Service Form 1001 or 4224, or successor
applicable form, as the case may be, and (B) one (1) duly completed copy of
Internal Revenue Service Form W‑8 or W‑9, or successor applicable form, as the
case may be;

31

--------------------------------------------------------------------------------

 

                                                (B)       deliver to the
relevant Borrower and Administrative Agent two (2) further copies of any such
form or certification on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the applicable
Borrower; and

                                                (C)       obtain such extensions
of time for filing and completing such forms or certifications as may reasonably
be requested by the relevant Borrower or Administrative Agent.

                                Such Lender shall certify (I) in the case of a
Form 1001 or 4224, that it is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal or state income
taxes and (II) in the case of a Form W‑8 or W‑9, that it is entitled to an
exemption from United States backup withholding tax.  Each Person not
incorporated under the laws of the United States or a state thereof that is an
Assignee hereunder pursuant to Section 11.12 shall, upon the effectiveness of
the related transfer, be required to provide all of the forms and statements
required pursuant to this Section 3.14.

                                    (ii)        In the event a Borrower is not
incorporated under the laws of the United States of America or a state thereof,
then each Lender (and any Assignee hereunder pursuant to Section 11.12) shall
deliver any statements, declarations, certifications, or other documentation
that may be reasonably requested by such Borrower in accordance with Section
3.14(f).

                        (f)         Statements and other Documentation.  Each
Lender shall honor all reasonable requests from any Borrower to file or to
provide such Borrower with such statements, declarations, certifications or
other documentation as shall enable such Borrower to claim on behalf of such
Lender a reduced rate of Tax or exemption from any Taxes, provided that no
Lender shall be required to file or provide any such statement, declaration,
certification or other documentation unless (i) such Borrower shall have
provided to such Lender, within a reasonable time prior to the date such
Borrower wishes to receive or have such Lender file such statement or other
documentation, a written request describing such statement or other
documentation and, if available, a blank copy thereof with instructions for
completion thereof and (ii) the information necessary for completion of such
statement or other documentation is within the control of such Lender, and,
provided, further, that any Borrower receiving any information or documentation
pursuant to this Section 3.14 shall keep such information and documentation
confidential and disclose the same only to appropriate Tribunals in furtherance
of the purposes of this Section 3.14.

            3.15.    Application of Principal Payments.

                        (a)        Payment of Committed Loans.  Each repayment
or prepayment of the principal of Committed Loans in any currency by any
Borrower shall be applied (except as EDS may otherwise specify by notice to the
Administrative Agent when no Default shall be continuing), to the extent of such
payment, Pro Rata to the Committed Loans:

32

--------------------------------------------------------------------------------

 

                                    (i)         first, to the Committed Loans in
such currency to such Borrower having an Interest Period ending on the date of
such payment,

                                    (ii)        second, to any outstanding Base
Rate Loans in such currency to such Borrower,

                                    (iii)       third, to any outstanding CD
Loans in such currency to such Borrower, and

                                    (iv)       fourth, to any outstanding
Eurodollar Loans or Eurocurrency Loans in such currency to such Borrower, or, if
there are no Eurodollar Loans or Eurocurrency Loans outstanding in such currency
to such Borrower on the date of such repayment or prepayment, such amount shall
be applied to the repayment or prepayment of any Loans to such Borrower selected
by Administrative Agent.

Notwithstanding the foregoing or any other provision of this Agreement, no
Eurodollar Loans or Eurocurrency Loans shall be prepaid on any day other than
the last day of the Interest Period therefor except pursuant to the provisions
of Sections 3.5, 3.8, 3.9, 3.10, 3.11, 3.12 or 3.14 or upon acceleration
pursuant to this Agreement.

                        (b)        Payment of Bid Rate Loans.  Each repayment or
prepayment of the principal of Bid Rate Loans by any Borrower shall be applied
(except as EDS may otherwise specify by notice to the relevant Lender when no
Default shall be continuing), to the extent of such repayment or prepayment;

                                    (i)         first, to the Bid Rate Loans
made by the Lender receiving such payment having an Interest Period ending on
the date of such payment, and

                                    (ii)        second, if any such repayment or
prepayment is made in a currency other than Dollars, such amount shall be
applied to the repayment or prepayment of any Loans selected by the Lender
receiving such payment which are denominated in such currency.

Notwithstanding the foregoing or any other provision of this Agreement, no Bid
Rate Loans which are Eurodollar Loans or Eurocurrency Loans shall be prepaid on
any day other than the last day of the Interest Period therefor except pursuant
to the provisions of Sections 3.5, 3.8, 3.9, 3.10, 3.11, 3.12 or 3.14 or upon
acceleration pursuant to this Agreement.

            3.16.    Payments, Computations, Judgments, etc.  All payments by
any Borrower pursuant to this Agreement or any other Loan Document, whether in
respect of principal or interest or otherwise, shall be made by such Borrower in
the currency in which such Obligation was denominated (the "Required Currency");
provided that failure by any Borrower to make any payment of principal or
interest with respect to any Loan (excluding any Loan denominated in Dollars) in
the Required Currency on the due date therefor because such Required Currency
has ceased to be freely transferable and convertible into Dollars in the
relevant interbank market shall not constitute a Default if such Borrower pays
the Dollar Equivalent Value (as calculated by Administrative Agent in good
faith) of such Required Currency on such due date.  In addition to any such
Dollar payment, not later than ten (10) Business Days after demand by any
Lender, made via Administrative Agent, such Borrower shall pay to such Lender,
via Administrative Agent, such amount as will (in the reasonable determination
of such Lender) reimburse such Lender for any loss or expense caused by the
failure of such Borrower to make any payment in the Required Currency on the due
date therefor.  A statement as to any such loss or expense (including
calculations thereof in reasonable detail) shall be submitted by such Lender to
Administrative Agent and the affected Borrower, and such statement shall, in the
absence of manifest error, be conclusive and binding on such Borrower.

33

--------------------------------------------------------------------------------

 

            3.17.    Mitigation of Circumstances; Replacement of Affected
Lenders. 

                        (a)        Mitigation of Circumstances.  Each Lender
agrees to use reasonable efforts to mitigate or avoid (i) an obligation by any
Borrower to withhold or deduct any Taxes pursuant to Section 3.14, pay any
amounts pursuant to Section 3.16, or pay any costs pursuant to Section 3.12 or
(ii) the occurrence of any circumstances of the nature described in Section 3.10
or Section 3.11 (including by changing the office through which it has booked or
funded its Commitment or any Loan or Bid Rate Loan or by making any other
mechanical change in funding Loans or Bid Rate Loans), in each case prior, if
possible, to the occurrence of such circumstances or the incurrence of any
obligation of any Borrower to compensate such Lender for amounts payable
pursuant to any such Section, provided, however, that, in the reasonable
judgment of such Lender, such efforts are consistent with legal and regulatory
restrictions and are not materially disadvantageous to such Lender.

                        (b)        Replacement of Affected Lenders.  At any time
any Lender is affected by any condition or circumstance set forth in Sections
3.10, 3.11, 3.12 or 3.14, and so long as no Default or Potential Default exists,
(i) EDS may replace such affected Lender as a party to this Agreement with one
or more other bank(s) or financial institution(s) approved by Administrative
Agent, which approval shall not be unreasonably withheld (and, upon notice from
EDS and Administrative Agent, such affected Lender shall assign, pursuant to
Section 11.12, without recourse or warranty, its Commitment, its Loans and Bid
Rate Loans, its Note(s) and all of its other rights and obligations hereunder to
such replacement bank(s) or other financial institution(s) for a purchase price
equal to the sum of the principal amount of the Loans and Bid Rate Loans so
assigned, all accrued and unpaid interest thereon, its ratable share of all
accrued and unpaid facility fees and its ratable share of the remaining unpaid
Obligation owed to such affected Lender) and/or (ii) EDS may (and, if EDS
replaces any affected Lender in part as provided in clause (i) above,
concurrently with such replacement EDS shall) cause such affected Lender to
cease to be a party hereto by terminating the Commitment of such Lender
(whereupon the Aggregate Committed Sum shall be reduced by the amount of such
affected Lender's Committed Sum less any portion thereof assigned pursuant to
clause (i) above) by paying, and causing any other relevant Borrower to pay, the
principal amount of such affected Lender's Loans and Bid Rate Loans, all accrued
and unpaid interest thereon, all accrued and unpaid commitment fees owed to such
affected Lender and any remaining unpaid Obligation owed to such affected
Lender, in each case to the extent not assigned and purchased pursuant to clause
(i) above, and such affected Lender shall thereupon cease to be a party hereto. 
Notwithstanding anything to the contrary set forth in this Section 3.17, EDS may
not require any assignment or effect the termination of any Lender's Commitment
pursuant to this Section 3.17 if such assignment or termination would conflict
with any applicable Law. 

34

--------------------------------------------------------------------------------

 

            3.18.    Failure to Pay Additional Amounts.  Notwithstanding
anything to the contrary set forth herein, the failure of any Borrower to pay
any amount demanded by any Lender pursuant to Sections 3.5, 3.8, 3.10, 3.11,
3.12, 3.14 or 11.17 shall not be deemed to constitute a Default hereunder to the
extent that such Borrower is contesting in good faith its obligations to pay
such amount by ongoing discussions diligently pursued with such Lender or by
appropriate proceedings provided, however, that under no circumstances shall any
such failure to pay continue for more than forty (40) days from the date on
which the related amount is demanded consistent with the terms of this
Agreement, at which date such failure to pay shall become a Default.

ARTICLE IV 

FEES; MODIFICATION OF COMMITMENTS

            4.1.      Facility Fee.  EDS will pay Administrative Agent, for the
account of each Lender, in Dollars, a facility fee on the average daily
Committed Sum of such Lender from the Availability Date through and including
the Commitment Termination Date at a rate of 0.075 percent per annum, computed
on a daily basis for the actual number of days elapsed over a year of 360 days,
including the first day but excluding the last day.  The facility fee will be
payable quarterly in arrears on each Quarterly Date and Commitment Termination
Date and the Administrative Agent shall notify EDS, not less than ten (10) days
prior to each such date, of the amount of the facility fee then payable.

            4.2.      Utilization Fee. EDS will pay Administrative Agent, for
the account of each Lender, in Dollars, a utilization fee for each day that
follows a thirty (30)-day period in which the average daily aggregate principal
amount of outstanding Committed Loans exceeds fifty percent (50%) of the
Aggregate Committed Sum.  Such utilization fee shall be calculated as a 0.050
percent per annum increase in the interest rate of each Committed Loan
outstanding on each day that the utilization fee is applicable, computed on a
daily basis for the actual number of days applicable over a year of 360 days. 
The utilization fee shall be payable on the same dates as accrued interest is
payable under Section 3.3 and the Administrative Agent shall notify EDS, not
less than ten (10) days prior to each such date, of the amount of the
utilization fee then payable.

            4.3.      Reduction or Cancellation of Commitments.  In addition to
its rights under Section 2.4, upon three (3) Business Days' prior written and
irrevocable notice to Administrative Agent, EDS may from time to time
permanently reduce in whole or in part the Aggregate Committed Sum, provided
that, any reduction in part must be in the amount of at least $5,000,000 or a
greater integral multiple of $1,000,000 and, provided, further, that no such
notice may be given or become effective at any time when a Notice of Advance or
a Request for Bids is outstanding and, provided, further, that no such reduction
shall cause the Aggregate Committed Sum to be less than the total principal
amount of all Loans plus all Bid Rate Loans then outstanding.  Any such
reduction shall be effective as of the date set forth in the notice and shall
reduce the Committed Sum of each Lender in proportion to each Lender's
Percentage unless such reduction shall be made (i) because one or more Lenders
has declined to extend the Commitment Termination Date pursuant to Section 2.4,
in which case the Committed Sum of such Terminating Lender(s) may be eliminated
by EDS on such Terminating Lender's Commitment Termination Date, or (ii)
pursuant to Section 3.17.  EDS may, in its sole discretion, replace any Lender
at any time upon three (3) Business Days' prior notice to Administrative Agent
and such Lender, which notice shall be irrevocable, provided, however, that no
such notice may be given or become effective at any time when a Notice of
Advance or a Request for Bids is outstanding, and, provided, further, that such
Lender's Commitment is assigned to another bank effective as of the date of such
replacement pursuant to Section 11.12 and any amounts due to such Lender as a
result of such termination have been paid in full.  Any reduction in the
Aggregate Committed Sum and any replacement of any Lender shall have no effect
upon any Loans then outstanding hereunder, except as otherwise provided in
Section 2.4. 

35

--------------------------------------------------------------------------------

 

ARTICLE V 

CONDITIONS PRECEDENT 

            5.1.      Initial Availability.  Lenders will not be obligated to
make any Loan hereunder unless, on or before the date of such Loan,
Administrative Agent has received, in addition to this Agreement, executed by
EDS, all of the items described below in form and substance reasonably
satisfactory to Administrative Agent:

                        (a)        Note(s).  The applicable Note(s) executed by
EDS.

                        (b)        Guaranty.  The Guaranty, executed by EDS.

                        (c)        Certificate of Incorporation.  A recent copy
of the articles or certificate of incorporation and all amendments thereto, of
EDS certified by the Secretary of State of Delaware.

                        (d)        Good Standing.  A recent certificate of
existence and good standing from appropriate officials of the State of Delaware.

                        (e)        Officers' Certificate.  An Officers'
Certificate certifying as to (i) bylaws, (ii) resolutions and (iii) incumbency
of all officers of EDS who will be authorized to execute or attest to any Loan
Document substantially in the form of Exhibit L.  The Administrative Agent may
conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate.

36

--------------------------------------------------------------------------------

 

                        (f)         Opinion of EDS's Counsel.  An opinion of
Hughes & Luce, L.L.P., or Counsel ‑ Corporate Acquisitions and Finance, EDS,
substantially in the form attached hereto as Exhibit J, and an opinion of
special New York counsel to EDS regarding the enforceability under New York law
of the Loan Documents executed on or before the Availability Date by EDS.

                        (g)        Opinion of Administrative Agent's Counsel. 
An opinion of Haynes and Boone, LLP, counsel to Administrative Agent, in form
and substance satisfactory to Administrative Agent.

                        (h)        Cancellation of Commitments under Existing
Credit Agreement.  Written notice from EDS permanently reducing to zero and
canceling all commitments for any loans under that certain Multi‑Currency
Revolving Credit Agreement, dated as of October 4, 1995, as amended by the First
Amendment to Multi-Currency Revolving Credit Agreement, dated as of September
25, 1996, as amended and restated by the Amended and Restated Multi-Currency
Revolving Credit Agreement, dated as of September 23, 1997 (as amended and
restated, the "Existing Credit Agreement"), among EDS, the lenders named
therein, and Citibank, N.A., as administrative agent, and payment in full of all
obligations owing under the Existing Credit Agreement.

            5.2.      Each Advance.  In addition, Lenders will not be obligated
to make any Loan or Bid Rate Loan unless (a) each statement or certification
made by the relevant Borrower in its Notice of Advance shall be true and correct
in all material respects on the Borrowing Date; (b) at the time of each Loan or
Bid Rate Loanno Default or Potential Default shall exist; (c) the Administrative
Agent shall have received a Notice of Advance or a Request for Bids and a Notice
of Acceptance related thereto, as applicable, and each statement or
certification made therein shall be true and correct in all material respects on
the Borrowing Date; (d) the Administrative Agent shall have received a Note duly
executed by the relevant Borrower (other than EDS) complying with the terms and
provisions hereof; and (e) no event or circumstance analogous or similar to any
of the events or circumstances described in Sections 8.1(e) and/or (f) shall
have occurred and be continuing with respect to the relevant Borrower.

            5.3.      Waiver of Conditions to Bid Rate Loans.  Any Lender may,
at its election, waive any condition to the making of its Bid Rate Loan (except
the existence of a Default), but no such waiver shall be deemed to be a waiver
of the requirement that each such condition precedent be satisfied as a
prerequisite for any subsequent Bid Rate Loan or any Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

            6.1.      EDS Representations and Warranties.  To induce Lenders to
enter into this Agreement and make Loans and Bid Rate Loans hereunder, EDS
represents and warrants to Lenders as follows:

37

--------------------------------------------------------------------------------

 

                        (a)        Corporate Existence and Authority.  Each
Borrower (i) is duly organized, validly existing, and in good standing under the
Laws of its jurisdiction of organization (ii) is duly qualified to transact
business and is in good standing in each jurisdiction where the failure to do so
would have a Material Adverse Effect, and (iii) has all requisite power and
authority (x) to own its assets and to carry on the business in which it is
engaged, (y) to execute, deliver and perform its obligations under each Loan
Document to which it is a party, and (z) to issue the Notes to which it is a
party in the manner and for the purpose contemplated by this Agreement.

                        (b)        Binding Obligations.  The execution and
delivery of the Loan Documents have been duly authorized and approved by all
necessary corporate or partnership action and the Loan Documents constitute the
legal, valid, and binding obligations of each Borrower having executed the Loan
Documents, enforceable against it in accordance with their respective terms
except as the enforceability thereof may be limited by applicable Debtor Relief
Laws.

                        (c)        Compliance with Laws and Documents.  Each
Borrower is not, nor will the execution, delivery, and the performance of and
compliance with the terms of the Loan Documents cause any Borrower to be, in
violation of (i) any Laws, other than such violations which could not,
individually or collectively, cause a Material Adverse Effect, or (ii) its
organizational documents, including, where relevant, its bylaws or articles or
certificate of incorporation (as amended), other than such violations which
could not, individually or collectively, cause a Material Adverse Effect.  The
execution, delivery, and the performance of and compliance with the terms of the
Loan Documents are not inconsistent with, and will not conflict with or result
in any breach of, or constitute a default (excluding breaches and defaults which
individually or collectively could not have a Material Adverse Effect) under, or
result in the creation or imposition of any lien upon any of the material
property or assets of any Borrower pursuant to the terms of its organizational
documents, any material indenture, mortgage, lease, deed of trust, agreement,
contract, or instrument to which any Borrower is a party or by which any
Borrower or any of its property or assets is bound or to which it is subject. 
No Default or Potential Default has occurred and is continuing.

                        (d)        Financial Statements.  EDS has delivered to
Administrative Agent a copy of the Financial Statements as of the period ended
December 31, 1998.  Such Financial Statements were prepared in accordance with
GAAP and present fairly the financial condition and the results of operations of
EDS and its consolidated Subsidiaries as of, and for the portion of the fiscal
year ending on, the date or dates thereof.  All material liabilities (direct or
indirect, fixed or contingent) of EDS and its consolidated Subsidiaries as of
the date or dates of such Financial Statements are reflected therein or in the
notes thereto.  Between the date or dates of such Financial Statements and the
date hereof, there has been no material adverse change in the financial
condition of EDS and its consolidated Subsidiaries.

                        (e)        Litigation.  Except for the Litigation
described on Schedule 6.1, EDS and its Subsidiaries are not involved in, nor, to
the best of EDS's knowledge, are they aware of, any Litigation which could,
collectively or individually, have a Material Adverse Effect, if determined
adversely to EDS and its Subsidiaries, nor are there any outstanding or unpaid
judgments against EDS or its Subsidiaries in excess of $50,000,000 (calculated,
in the case of judgments denominated in currencies other than Dollars, by
reference to the Dollar Equivalent Value of the amount of such judgment in such
other currency), in the aggregate.

38

--------------------------------------------------------------------------------

 

                        (f)         Taxes.  All tax returns and reports of EDS
required by Law to be filed have been filed, and all Taxes imposed upon EDS
which are due and payable have been paid, other than Taxes being contested in
good faith and for which reserves have been established to the extent required
by GAAP.

                        (g)        Guaranty Authorization.  All requisite
corporate action has been taken by EDS to authorize the Guaranty.

                        (h)        No Approvals, etc.  No authorization,
consent, approval, license or formal exemption from, nor any filing, declaration
or registration with, any Tribunal, including the Securities and Exchange
Commission or any securities exchange, is required in connection with the
execution, delivery or performance by EDS of any Loan Document.

                        (i)         Investment Company.  Neither EDS nor any
other Borrower is an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940.

                        (j)         ERISA Compliance.  EDS is in compliance with
all material provisions of ERISA except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                        (k)        Year 2000 Matters.      EDS has:  (i)
initiated a review and assessment of its mission-critical and selected
non-mission-critical internal computer systems utilized in the business and
operations of EDS and its Subsidiaries that could be adversely affected by the
risk that such systems may be unable to recognize and perform properly
date-sensitive functions involving certain dates prior to and any date after
December 31, 1999 (the "Year 2000 Issue"); (ii) developed a plan and timetable
for addressing the Year 2000 Issue on a timely basis as described in EDS's Form
10-Q for the period ending June 30, 1999; and (iii) to date, implemented that
plan in accordance with such timetable.  Based on the foregoing, EDS believes
that its mission-critical and selected non-mission-critical internal computer
systems that are material to its or any of its Subsidiaries' business and
operations are reasonably expected on a timely basis to be able to perform
date-sensitive functions for all dates before, on and after January 1, 2000,
except to the extent that a failure to do so could not reasonably be expected to
have a Material Adverse Effect.  The estimated cost to EDS and its Subsidiaries
related to remediation of its mission-critical and selected non-mission-critical
internal systems in connection with the Year 2000 Issues will not result in a
Material Adverse Effect.

39

--------------------------------------------------------------------------------

 

  ARTICLE VII 

  COVENANTS

            So long as Lenders have any commitment to make Loans under this
Agreement and thereafter until the Obligation is paid and performed in full,
unless Majority Lenders shall otherwise consent in writing:

            7.1.      Use of Proceeds.  EDS covenants and agrees that it shall,
and shall cause each Borrower to, and each Borrower covenants and agrees to, use
the proceeds of Loans for general corporate or partnership purposes and working
capital needs, including, without limitation, capital expenditures, purchase of
capital stock and support of EDS's or such Borrower's commercial paper
facilities (or any commercial paper facilities of any EDS Affiliate guaranteed
by EDS).

            7.2.      Accounting Books and Financial Records; Inspections.  EDS
covenants and agrees that it shall (a) keep, in accordance with GAAP, proper and
complete accounting books, and financial records and permit Lenders to inspect
the same during reasonable business hours, (b) allow Lenders to inspect any of
its properties during reasonable business hours and (c) allow Lenders to discuss
its affairs, condition, and finances with its directors or officers from time to
time during reasonable business hours; provided, that all information obtained
pursuant to this Section 7.2 shall be kept confidential.

            7.3.      Items to be Furnished.  EDS covenants and agrees that it
shall cause to be furnished to Administrative Agent, with a copy for each
Lender, each of the following:

                        (a)        Annual Financial Statements.  As soon as
available, but no later than one hundred twenty (120) days after the last day of
each fiscal year of EDS, audited Financial Statements as of, and for the year
ended on, such last day, in each case setting forth, in comparative form, the
corresponding figures for the previous fiscal year, accompanied by the opinion
of independent certified public accountants, without qualification, that such
Financial Statements were prepared in accordance with GAAP and present fairly
the financial condition and results of operations of EDS and its consolidated
Subsidiaries, accompanied by a certificate signed by the Treasurer, Chief
Financial Officer or the Corporate Vice President - Finance of EDS, which
certificate shall state that, to the best of his or her knowledge, EDS has
fulfilled all its obligations under the Loan Documents and, at the end of such
fiscal period, no Default or Potential Default exists, and further sets forth
the then‑current calculation of the covenant contained in Section 7.8.

                        (b)        Quarterly Financial Statements.  As soon as
available, but no later than sixty (60)days after the last day of each of the
first three fiscal quarters of EDS, Financial Statements showing the financial
condition and result of operations of EDS and its consolidated Subsidiaries as
of, and for the period from the beginning of the current fiscal year to, such
last day, in each case setting forth in comparative form the corresponding
figures for the corresponding dates and periods of the preceding fiscal year,
accompanied by a certificate signed by the Treasurer, Chief Financial Officer or
the Corporate Vice President - Finance of EDS, which certificate shall state
that, to the best of his or her knowledge, at the end of such fiscal period, no
Default or Potential Default exists, and further sets forth the then‑current
calculation of the covenant contained in Section 7.8.

40

--------------------------------------------------------------------------------

 

                        (c)        SEC Filings. Promptly upon transmission
thereof, copies of all such financial statements, proxy statements, notices and
reports as EDS shall send to its public stockholders generally and copies of all
registration statements (without exhibits) and all reports which EDS files with
the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), but
excluding any filings relating to shelf registrations or Debt issuances.

                        (d)        Notices of Significant Events.  Notice,
promptly after EDS knows or has reason to know, of (i) the commencement or the
change in status of any Litigation with respect to EDS which could have a
Material Adverse Effect, (ii) any change in any material fact or circumstance
represented or warranted in any Loan Document, (iii) a Default or Potential
Default, specifying the nature thereof and what action EDS has taken, is taking,
or proposes to take with respect thereto.

            7.4.      Taxes.  EDS covenants and agrees that it shall promptly
pay when due any and all Taxes due, except Taxes being contested in good faith
by appropriate proceedings so long as reserves have been established to the
extent required by GAAP.

            7.5.      Maintenance of Corporate Existence, Assets, Business and
Insurance.  EDS covenants and agrees that it (or any successor corporation of
EDS permitted by Section 7.9) shall at all times:  maintain its corporate
existence and authority to transact business and good standing in its
jurisdiction of incorporation and all other jurisdictions where the failure to
do so might have a Material Adverse Effect; maintain all licenses, permits, and
franchises necessary for its businesses and where the failure to do so might
have a Material Adverse Effect; maintain, preserve and keep all of its assets
which are useful in and necessary to its businesses in good working order and
condition and from time to time make all necessary and proper repairs,
replacements, and renewals thereto and replacements thereof where the failure to
do so might have a Material Adverse Effect; and maintain insurance with
financially sound and reputable insurance companies or associations or self
insure as deemed appropriate in the reasonable judgment of EDS, in such amounts
and covering such risks as are usual to companies with comparable assets engaged
in similar businesses and owning properties in the same general areas in which
EDS operates, and where the failure to do so might have a Material Adverse
Effect.

            7.6.      Compliance with Laws and Documents.  EDS covenants and
agrees that it will not, directly or indirectly, violate the provisions of any
material Laws, its articles or certificate of incorporation or bylaws or any
material agreements if such violation alone, or when aggregated with all other
such violations, could cause a Material Adverse Effect.

            7.7.      Regulation U.  EDS covenants and agrees that neither the
making of any Advance hereunder nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now or from time to time hereafter in
effect.

41

--------------------------------------------------------------------------------

 

            7.8.      Net Worth .  EDS covenants and agrees that, at all times,
the Net Worth of EDS and its consolidated Subsidiaries shall exceed the sum of
(a) $3,070,050,000 plus (b) fifty percent (50%) of the Net Income of EDS and its
consolidated Subsidiaries for each fiscal quarter commencing after June 30,
1999.

            7.9.      Mergers; Consolidations; Transfers of Assets.  EDS
covenants and agrees that it shall not consolidate with, or sell or convey all
or substantially all of its assets to, or merge with or into any other Person or
Persons, in a single transaction or a series of transactions, unless (a) either
EDS is the continuing corporation, or the successor corporation(s) is(are)
organized under the laws of the United States or a state thereof and the
successor corporation(s) expressly assume(s) all obligations of EDS under the
Facility and the due and punctual performance and observance of all of the
covenants and conditions of EDS under the Facility; and (b) EDS or the successor
corporation(s), as the case may be, will not, immediately after the merger,
consolidation, sale or conveyance, be in Default under the Facility and no
Potential Default under the Facility will have occurred and be continuing.

            7.10.    Pari Passu.  EDS covenants and agrees that all obligations
of EDS under this Agreement shall rank at least pari passu with all other
unsecured Debt of EDS.

            7.11.    ERISA .  EDS covenants and agrees that if, at any time when
there shall exist a deficiency in excess of $25,000,000 in the assets of any
Pension Plan which are available to satisfy the benefits guaranteeable under
ERISA with respect to such Pension Plan, (i) the PBGC institutes proceedings to
terminate such Pension Plan or notice of intent to terminate such Pension Plan
is filed under Title IV of ERISA by EDS or any Subsidiary having liability with
respect thereto, or (ii) any Reportable Event for which the PBGC has not waived
the 30‑day notice requirement shall occur with respect to such Pension Plan and
such Reportable Event shall present a material risk of termination with respect
to such Pension Plan, EDS shall (A) give Administrative Agent prompt written
notice thereof, (B) within fifteen (15) days after the date of such event,
propose to Administrative Agent a plan for bringing such Pension Plan into
compliance with ERISA or reducing such deficiency to $25,000,000 or less and (C)
within thirty (30) days after the date of such event, cause such deficiency to
be reduced to $25,000,000 or less, or cause such Pension Plan to be brought into
compliance with ERISA.

ARTICLE VIII 

DEFAULT 

            8.1.      Default.  A "Default" shall exist if any one or more of
the following events shall occur and be continuing:

                        (a)        Payment of Obligation.  (i) The failure or
refusal of any Borrower to pay any principal installment when due in accordance
with the terms of the Loan Documents or (ii) the failure or refusal of any
Borrower to pay any interest installment, any fee or any other sum (other than
principal) payable hereunder to any Lender or the Administrative Agent when due
in accordance with the terms of the Loan Documents and such failure or refusal
continues for a period of five (5) Business Days.

42

--------------------------------------------------------------------------------

 

                        (b)        Representations and Warranties.  Any
representation or warranty made by a Borrower is untrue in any material respect
on the date as of which made or deemed to be made.

                        (c)        Certain Covenants.  The failure or refusal of
EDS punctually and properly to perform, observe, and comply with Sections  7.9,
7.10 or 7.11 or to maintain its corporate existence, except as the result of an
action permitted by Section 7.9.

                        (d)        Other Covenants.  The failure or refusal of
any Borrower punctually and properly to perform, observe, and comply with any
covenant, agreement, or condition contained in any of the Loan Documents, other
than the agreements described in Sections 8.1(a) or 8.1(c) , and such failure or
refusal continues for a period of thirty (30) days (or, in the case of Section
7.8, twenty (20) days) after the earlier of (i) EDS's having knowledge thereof,
or (ii) written notice thereof is given by Administrative Agent or any Lender to
such Borrower and EDS.

                        (e)        Voluntary Debtor Relief.  EDS shall (i)
execute an assignment for the benefit of creditors, (ii) admit in writing its
inability to or generally fail to pay its debts generally as they become due,
(iii) voluntarily seek the benefits of any Debtor Relief Law which could suspend
or otherwise affect any of Lender's Rights under any of the Loan Documents, or
(iv) take any action to authorize any of the foregoing.

                        (f)         Involuntary Proceedings.  An order, judgment
or decree shall be entered against EDS by any Tribunal pursuant to any Debtor
Relief Law, the effect of which could be to suspend or otherwise affect any
Lenders' Rights under any of the Loan Documents or a petition shall be filed
against EDS seeking the benefit or benefits provided for by any Debtor Relief
Law, the effect of which could be to suspend or otherwise affect any of Lenders'
Rights under any of the Loan Documents, and such order, judgment, decree, or
petition is not discharged within ninety (90) days after the entry or filing
thereof.

                        (g)        Payment of Judgments.  EDS shall fail to pay
any money judgment in excess of $50,000,000 (or, in the case of a money judgment
denominated in a currency other than Dollars, any money judgment having a Dollar
Equivalent Value in excess of $50,000,000) against it or its assets at least ten
(10) days prior to the date on which its assets may be sold lawfully to satisfy
such judgment.

                        (h)        Default Under Other Debt.  EDS shall default
in the due and punctual payment of the principal of or the interest on any Debt,
which Debt is in excess of $50,000,000 (or, in the case of Debt denominated in a
currency other than Dollars, any Debt having a Dollar Equivalent Value in excess
of $50,000,000) in aggregate principal amount, secured or unsecured, or in the
due performance or observance of any covenant or condition of any indenture or
other agreement executed in connection therewith, and as a consequence thereof
such Debt shall be declared to be due and payable or required to be repaid prior
to its stated maturity (other than by a regularly scheduled required
prepayment).

43

--------------------------------------------------------------------------------

 

                        (i)         Change of Control.  A Change of Control
shall occur, provided, however, that such a Change of Control shall not
constitute a Default if immediately thereafter, the long‑term indebtedness of
EDS is rated at least BBB‑ or the equivalent thereof by Standard & Poor's
Ratings Group, a division of McGraw‑Hill, Inc., or Baa3 or the equivalent
thereof by Moody's Investors Services, Inc., or if such rating is not made, then
the commercial paper of EDS is rated at least A‑2 or the equivalent thereof by
Standard & Poor's Ratings Group, a division of McGraw‑Hill, Inc., or P‑2 or the
equivalent thereof by Moody's Investors Services, Inc.

                        (j)         Default Under Certain Other Debt.  A
Default, as defined therein, shall exist under that certain Revolving Credit and
Term Loan Agreement dated as of September 15, 1999, among EDS, Citibank, N.A.,
as administrative agent, and the lenders named therein, as hereafter amended or
extended from time to time.

ARTICLE IX

RIGHTS AND REMEDIES UPON DEFAULT

            9.1.      Remedies Upon Default.  Should a Default exist, Majority
Lenders may, at their election, do any one or more of the following without
notice of any kind, including, without limitation, notice of acceleration or of
intention to accelerate, presentment and demand or protest, all of which are
hereby expressly waived by each Borrower:  (a) declare the entire unpaid balance
of the Obligation, or any part thereof, immediately due and payable, whereupon
it shall be due and payable (provided that, upon the occurrence of a Default
under Section 8.1(e) or (f), the entire Obligation shall automatically become
due and payable without notice or other action of any kind whatsoever); (b)
terminate all or any portion of their Commitments hereunder; (c) reduce any
claim to judgment; (d) exercise the Rights of offset or banker's lien against
the interest of each Borrower in and to every account and other property of
Borrower which are in the possession of any Lender to the extent of the full
amount of the Obligation; and (e) exercise any and all other legal or equitable
Rights afforded by the Loan Documents or applicable Laws, as Majority Lenders
shall deem appropriate.

            9.2.      Waivers by Borrower and Others.  Each Borrower and each
surety, endorser, guarantor, and other party ever liable for payment of any of
the Obligation jointly and severally waive notice, presentment, demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and nonpayment, and agree that their liability with respect to
the Obligation, or any part thereof, shall not be affected by any renewal or
extension in the time of payment of the Obligation, by any indulgence, or by any
release or change in any security for the payment of the Obligation, and hereby
consent to any and all renewals, extensions, indulgences, releases, or changes,
regardless of the number thereof.

 

44

--------------------------------------------------------------------------------

 

            9.3.      Delegation of Duties and Rights.  Each Lender may perform
any of its duties or exercise any of its Rights under the Loan Documents by or
through its officers, directors, employees, attorneys, agents, or other
representatives.

            9.4.      Lenders Not in Control.  None of the covenants or other
provisions contained in this Agreement shall, or shall be deemed to, give
Lenders the Right or power to exercise control over the affairs or management of
any Borrower, the power of Lenders being limited to the Rights of creditors
generally and the Right to exercise the remedies provided in this Article IX.

            9.5.      Cumulative Remedies.  The Rights provided for in this
Agreement and the other Loan Documents are cumulative and not intended to be
exclusive of any other Right given hereunder or now or hereafter existing at law
or in equity or by statute or otherwise.

            9.6.      Expenditures by Lenders.  Following any Default hereunder,
all court costs, reasonable attorneys' fees, other costs of collection, and
other sums spent by Lenders pursuant to the exercise of any Right (including,
without limitation, any effort to collect or enforce the Notes) provided herein
shall be payable by Borrowers to Lenders on demand, shall become part of the
Obligation, and shall bear interest at a rate per annum that is one percent (1%)
above the Base Rate from the date spent until the date repaid.

            9.7.      Performance by Administrative Agent.  Should EDS or any
other Borrower fail to perform any covenant, duty, or agreement contained herein
or in any of the Loan Documents, the Administrative Agent, after giving ten (10)
days' notice to EDS and such Borrower, may, but shall not be obligated to,
perform or attempt to perform such covenant, duty, or agreement on behalf of
such Borrower.  In such event, such Borrower shall, at the request of the
Administrative Agent promptly pay any amount expended by the Administrative
Agent in such performance or attempted performance to the Administrative Agent
at the Payment Office for Dollars together with interest thereon at the default
rate from the date of such expenditure until paid.  Notwithstanding the
foregoing, it is expressly understood that neither Administrative Agent nor
Lenders assume any liability or responsibility for the performance of any duties
of any Borrower hereunder or under any of the Loan Documents or other control
over the management and affairs of any Borrower, nor by any such action shall
the Administrative Agent or the Lenders be deemed to create a partnership
arrangement with any Borrower. 

ARTICLE X 

THE ADMINISTRATIVE AGENT 

            10.1.    Appointment and Authorization.  Each Lender hereby
irrevocably appoints and authorizes Administrative Agent to take such action on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  With respect to its Committed Sum, the Committed
Loans and Bid Rate Loans made by it and the Notes issued to it, Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not Administrative Agent; and
the term "Lender" or "Lenders" shall, unless otherwise expressly indicated,
include the Administrative Agent in its capacity as a Lender.  Administrative
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, any of
Borrowers, and any Person which may do business with any of Borrowers, all as if
Administrative Agent were not Administrative Agent hereunder and without any
duty to account therefor to Lenders.

45

--------------------------------------------------------------------------------

 

            10.2.    Note Holders.  Administrative Agent may treat the payee of
any Note as the holder thereof until written notice of transfer shall have been
filed with it signed by such payee and in form satisfactory to Administrative
Agent.

            10.3.    Consultation with Counsel.  Lenders agree that
Administrative Agent may retain legal counsel, accountants and other
professionals and may consult with such professionals selected by it and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such professionals.

            10.4.    Documents.  Administrative Agent shall not be under a duty
to examine or pass upon the validity, effectiveness, enforceability, genuineness
or value of any of the Loan Documents or any other instrument or document
furnished pursuant thereto or in connection therewith, and Administrative Agent
shall be entitled to assume that the same are valid, effective, enforceable and
genuine and what they purport to be.

            10.5.    Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, Administrative Agent may resign at any time by giving thirty (30) days'
prior written notice thereof to Lenders, EDS and Borrowers and the
Administrative Agent may be removed at any time with or without cause by EDS.
Upon any such resignation or removal, EDS shall appoint a successor
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent's resignation or
removal hereunder as Administrative Agent, the provisions of this Article X
shall continue in effect for its benefit in respect to any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

            10.6.    Responsibility of Administrative Agent.  It is expressly
understood and agreed that the obligations of Administrative Agent under the
Loan Documents are only those expressly set forth in the Loan Documents and that
Administrative Agent shall be entitled to assume that no Default exists, unless
Administrative Agent has actual knowledge of such fact or has received notice
from a Lender that such Lender considers that a Default exists and specifying
the nature thereof.  Lenders recognize and agree that Administrative Agent has
no responsibility for confirming the accuracy of any statements made by
Borrowers, or to inspect the property, including the books and financial
records, of any Borrower, and in disbursing funds to Borrowers, Administrative
Agent may rely fully upon statements contained in the relevant Notice of
Advance.  Neither Administrative Agent nor any of its directors, officers or
employees shall be liable for any action taken or omitted to be taken by it
under or in connection with the Loan Documents, except for its own gross
negligence or willful misconduct.  In the absence of gross negligence or willful
misconduct, Administrative Agent shall incur no liability under or in respect of
any of the Loan Documents by acting upon any notice, consent, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything
which it may do or refrain from doing in the reasonable exercise of its
judgment, or which may seem to it to be necessary or desirable in the premises.

46

--------------------------------------------------------------------------------

 

            Administrative Agent shall not be responsible to Lenders for any
recitals, statements, representations or warranties contained in this Agreement,
or in any certificate or other document referred to or provided for in, or
received by any Lender under, this Agreement, or for the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any document referred to or provided for herein or for any failure by Borrowers
to perform any of their obligations hereunder.  Administrative Agent may employ
agents and attorneys‑in‑fact and shall not be answerable, except as to money or
securities received by it or its authorized agents, for the negligence or
misconduct of any such agents or attorneys‑in‑fact selected by it with
reasonable care.

            The relationship between Administrative Agent and each of the
Lenders is only that of agent and principal and has no fiduciary aspects, and
Administrative Agent's duties hereunder are acknowledged to be only ministerial
and not involving the exercise of discretion on its part.  Nothing in this
Agreement or elsewhere contained shall be construed to impose on Administrative
Agent any duties or responsibilities other than those for which express
provision is herein made.  In performing its duties and functions hereunder,
Administrative Agent does not assume and shall not be deemed to have assumed,
and hereby expressly disclaims, any obligation or responsibility toward or any
relationship of agency or trust with or for Borrowers.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of Majority Lenders and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that Administrative Agent shall not be required to take any
action which exposes Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law.

            10.7.    Notices of Default.  In the event that Administrative Agent
shall have acquired actual knowledge of any Default or any Potential Default,
Administrative Agent shall promptly give notice thereof to Lenders.

            10.8.    Independent Investigation.  Each of Lenders severally
represents and warrants to Administrative Agent that it has made its own
independent investigation and assessment of the financial condition and affairs
of EDS in connection with the making and continuation of its participation in
the Loans hereunder and has not relied exclusively on any information provided
to such Lender by Administrative Agent in connection herewith, and each Lender
represents, warrants and undertakes to Administrative Agent that it shall
continue to make its own independent appraisal of the creditworthiness of EDS
while the Loans are outstanding or while it has any obligation to make Loans
hereunder to Borrowers.

47

--------------------------------------------------------------------------------

 

            10.9.    Indemnification of Administrative Agent.  Lenders agree to
indemnify Administrative Agent (to the extent not reimbursed by Borrowers), Pro
Rata, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by Administrative Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent's gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent, on a Pro Rata basis,
promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrowers.

            10.10.  Agents and Co-Agents.  None of the Lenders identified on the
cover page or signature pages of this Agreement as an "agent," or a "co-agent"
shall have any right, power, obligation, liability, responsibility or duty,
including, without limitation, any fiduciary duty, under this Agreement other
than those applicable to all Lenders as such.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

            10.11.  Benefit of Article X.  The agreements contained in this
Article X are solely for the benefit of Administrative Agent and Lenders, and
are not for the benefit of, or to be relied upon by, Borrowers or any third
party.

ARTICLE XI

MISCELLANEOUS

            11.1.    Number and Gender of Words.  Whenever in any Loan Document
the singular number is used, the same shall include the plural where
appropriate, and vice versa; and words of any gender in any Loan Document shall
include each other gender where appropriate.

            11.2.    Headings.  The headings, captions, and arrangements used in
any of the Loan Documents are, unless specified otherwise, for convenience only
and shall not be deemed to limit, amplify, or modify the terms of the Loan
Documents, nor affect the meaning thereof.

            11.3.    Exhibits.  If any Exhibit which is to be executed and
delivered contains blanks, the same shall be completed correctly and in
accordance with the terms and provisions contained and as contemplated herein
prior to, at the time of, or after the execution and delivery thereof.

48

--------------------------------------------------------------------------------

 

            11.4.    Communications.  Unless specifically otherwise provided,
whenever any Loan Document requires or permits any consent, approval, notice,
request, or demand from one party to another, such communication must be in
writing (which may be by telecopier) to be effective and shall be deemed to have
been given on the day actually delivered or telecopied, or, if mailed, on the
third Business Day after it is enclosed in an envelope, addressed to the party
to be notified at the address stated below, properly stamped for first class
delivery, sealed, and deposited in the appropriate official postal service. 
Until changed by notice pursuant hereto (any party being entitled to change its
address for purposes of this Section 11.4 by notice to all other parties
hereto), the address, and telecopy number for each party for purposes hereof are
as follows:

            BORROWERS:           Electronic Data Systems Corporation

                                                5400 Legacy Drive

                                                Plano, Texas  75024

                                                Attention:  Manager, Capital
Markets

                                                Telecopy No.:  (972) 605‑8640

                                                Telephone No.: (972) 605‑3002
 

            COPY TO:                  Electronic Data Systems Corporation

                                                5400 Legacy Drive

                                                Plano, Texas  75024

                                                Attention:  General Counsel

                                                Telecopy No.:  (972) 605‑5613

                                                Telephone No.: (972) 605‑5500

 

            LENDERS:                  See Schedule 1

            ADMINISTRATIVE

            AGENT:                      FOR NOTICES UNDER ARTICLES II AND III
AND SECTION 4.3:

 

                                                Citibank, N.A.

                                                Global Loan Support Services

                                                Two Penns Way, Suite 200 

                                                New Castle, Delaware 19720 

                                                Attention:  Mr. Leonard Sarcona

                                                Telecopy No.:  (302) 894‑6120

                                                Telephone No.:  (302) 894‑6003 

 

 

49

--------------------------------------------------------------------------------

 

                                       

                                                FOR ALL OTHER NOTICES:

                                                Citibank, N.A.

                                                399 Park Avenue

                                                8th Floor, Zone 3

                                                New York, NY  10043

                                                Attention:  Mr. James Walsh

                                                Telecopy No.:  (212) 593-0054

                                                Telephone No.:  (212) 559‑7538

            PROCESS AGENT:

                                                Prentice Hall Systems, Inc.

                                                15 Columbus Circle

                                                New York, New York  10023‑7773
 

            COPY TO:                  Electronic Data Systems Corporation

                                               5400 Legacy Drive

                                               Plano, Texas  75024

                                               Attention:  General Counsel

                                               Telecopy No.:  (972) 605‑5613

            11.5.    Exceptions to Covenants.  No Borrower shall take any action
or fail to take any action which is permitted as an exception to any of the
covenants contained in any of the Loan Documents if such action or omission
would result in the breach of any other covenant contained in any of the Loan
Documents.

            11.6.    Survival.  All covenants, agreements, undertakings,
representations, and warranties made in any of the Loan Documents shall survive
all closings under the Loan Documents and, except as otherwise indicated, shall
not be affected by any investigation made by any party.

            11.7.    GOVERNING LAW.  THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS PROVISIONS THEREOF),
EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY.

            11.8.    Maximum Interest Rate.  Regardless of any provision
contained in any of the Loan Documents, no Lender shall ever be entitled to
contract for, charge, take, reserve, receive, or apply, as interest on the
Obligation, or any part thereof, any amount in excess of the Highest Lawful
Rate, and, in the event any Lender ever contracts for, charges, takes, reserves,
receives, or applies as interest any such excess, it shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the relevant Borrower.  In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Highest
Lawful Rate, Borrowers and Lenders shall, to the maximum extent permitted under
applicable Law, (a) treat all Advances as but a single extension of credit (and
Lenders and Borrowers agree that such is the case and that provision herein for
multiple Advances and for one or more Notes is for convenience only), (b)
characterize any nonprincipal payment as an expense, fee, or premium rather than
as interest, (c) exclude voluntary prepayments and the effects thereof, and (d)
"spread" the total amount of interest throughout the entire contemplated term of
the Obligation; provided that, if the Obligation is paid and performed in full
prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Highest Lawful
Rate, any Lender receiving such excess interest shall refund such excess, and,
in such event, such Lender shall not be subject to any penalties provided by any
Laws for contracting for, charging, taking, reserving, or receiving interest in
excess of the Highest Lawful Rate. To the extent the Laws of the State of Texas
are applicable for purposes of determining the "Highest Lawful Rate," such term
shall mean the "weekly ceiling" from time to time in effect under Article
5069.1D of the Texas Credit Title, as amended, and Chapter 303 of the Texas
Finance Code, as amended.

50

--------------------------------------------------------------------------------

 

            11.9.    ENTIRETY AND AMENDMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 
This Agreement and the other Loan Documents embody the entire agreement between
Borrowers and Lenders and supersedes all prior proposals, agreements and
understandings relating to the subject matter hereof.  Borrowers certify that
they are relying on no representation, warranty, covenant or agreement except
for those set forth herein and the other Loan Documents of even date herewith. 
This Agreement and the other Loan Documents may be amended, or the provisions
hereof waived, only by an instrument in writing executed jointly by an
authorized officer of EDS and Administrative Agent, acting on behalf of Majority
Lenders, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.  Notwithstanding anything to the
contrary set forth herein, no change in the Loan Documents or waiver of the
provisions thereof which has the effect of (a) extending the maturity or
decreasing the amount of any payment on any Notes or payment of any fee, (b)
decreasing any rate or amount of interest or other sums payable to any Lender
under the Loan Documents, (c) changing the definition of the term "Majority
Lenders", (d) amending or waiving Sections 5.2 (except with respect to a Bid
Rate Loan as set forth in Section 5.3), 7.8, 11.9 or 11.12 or (e) discharging
any guarantor shall be effective absent the concurrence of all Lenders.  No
increase to the Committed Sum of any Lender, no extension of the Commitment
Termination Date of any Lender and no imposition of any additional obligations
upon any Lender, except as expressly provided herein, shall be effective without
the consent of such Lender.  Notwithstanding the foregoing, EDS or any other
Borrower and any Lender of a Bid Rate Loan may, from time to time, and at any
time, enter into an amendment of such Bid Rate Loan and the Bid Rate Note
related thereto.  EDS and Administrative Agent may, from time to time and at any
time, enter into an amendment hereof, for the purpose of adding as a Lender
hereunder any commercial lending institution.

            11.10.  Waivers.  The acceptance by Lenders at any time and from
time to time of partial payment on the Obligation shall not be deemed to be a
waiver of any Default or Potential Default then existing.  No failure to
exercise and no delay on the part of Lenders or their respective officers,
directors, employees, agents, representatives or attorneys in exercising any
Right under this Agreement or any of the Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any Right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other Right.  Any waiver or consent allowed hereunder and in conformity with the
provisions hereof shall be effective only in the specific instance to which it
relates and for the purpose for which it is given. 

51

--------------------------------------------------------------------------------

 

            11.11.  Multiple Counterparts.  This Agreement may be executed in
any number of identical counterparts, and by different parties hereto on
separate counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one Agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

            11.12.  Parties Bound; Participations and Assignments.

                        (a)        Successors and Assigns.  This Agreement is
binding upon, and inures to the benefit of, each Lender, each Borrower, and
their respective successors and assigns; provided that, unless otherwise
permitted by this Section 11.12, no Lender may transfer, pledge, assign, sell
participations in or otherwise encumber its Commitment or Loans hereunder; and
provided further, that, except as otherwise expressly provided herein, the
Borrowers shall not have any right to assign their rights or obligations
hereunder or any interest herein without the prior written consent of the
Lenders.

            (b)        Participations.  Any Lender may, in accordance with
applicable Law, at any time sell to one or more banks or other entities (each, a
"Participant") participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder;
provided that such Lender shall have given prior written notice to EDS of the
identity of each such Participant and provided, further, that no Lender shall
transfer, grant or assign any participation under which any Participant shall
have rights to approve any amendment, supplement or modification to or waiver of
this Agreement except to the extent such amendment, supplement, modification or
waiver would (i) increase the amount of the Participant's funding obligations in
respect of such Lender's Commitment, (ii) reduce the principal of, or interest
on, any of the Participant's interest in such Lender's Notes or any fees or
other amounts payable to such Lender hereunder (to the extent an interest
therein has been sold to the Participant) or (iii) postpone the date fixed for
any payment of principal of, or interest on, any of such Lender's Notes or any
fees or other amounts payable to such Lender hereunder (to the extent an
interest therein has been sold to the Participant).  In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender's
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any obligation owing
to it hereunder for all purposes under this Agreement, and Borrowers and the
Administrative Agent shall continue to be entitled to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.  Borrowers hereby agree that each Participant shall be entitled
to the benefits of Sections 3.5, 3.10, 3.11, 3.12 and 3.14 with respect to its
participation in the Commitment and the Loans outstanding from time to time as
if it were a Lender; provided that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

 

52

--------------------------------------------------------------------------------

 

            (c)        Assignments.  Any Lender may, in the ordinary course of
its commercial lending business and in accordance with applicable Law, at any
time and from time to time, assign to any Lender or any Affiliate thereof or,
with the prior written consent of EDS and Administrative Agent (which consents
shall not be unreasonably withheld), to an additional bank or financial
institution (each such Lender, Affiliate, bank or financial institution, an
"Assignee") all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
I, executed by such Assignee, such assigning Lender and EDS and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless EDS otherwise consents, any such assignment to any Assignee that is
not a Lender, or an Affiliate of a Lender shall be an undivided share of the
assigning Lender's Committed Sum and Loans, in a minimum amount of $5,000,000 or
a greater integral multiple of $1,000,000, and shall not exceed fifty percent
(50%) of the assigning Lender's Committed Sum as of the date such Lender became
a Lender hereunder and provided, further, that no Assignee shall be entitled to
receive any greater amount pursuant to Sections 3.12(a) or 3.14 than the
assignor Lender would have been entitled to receive in respect of the amount of
the Loan(s) assigned had no such assignment occurred.  Upon such execution,
delivery, acceptance and recording from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of (and be) a Lender hereunder with a Commitment
as set forth therein, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement.  Notwithstanding anything to the contrary
contained herein, any Lender may sell, transfer, assign or grant participations
in all or any part of the Bid Rate Loans made by it to any Assignee without
requirement of notice or consent and without limitation of any kind, provided
that no Assignee of any Bid Rate Loan(s) shall be entitled to receive any
greater amount pursuant to Sections 3.12(a) or 3.14 than the assignor Lender
would have been entitled to receive in respect of the amount of the Bid Rate
Loan(s) assigned had no such assignment occurred.

            (d)        Maintenance of Register.  The Administrative Agent shall
maintain at its address referred to in Section 11.4 a copy of each Assignment
and Acceptance delivered to it and a register (the "Register") for the
recordation of the name and address of each of the Lenders and the Commitment
of, and principal amount of the Loans owing to, each Lender from time to time. 
The entries in the Register shall be prima facie evidence of the existence and
amounts of the obligations of Borrowers therein recorded, and Borrowers,
Administrative Agent and Lenders may treat each Person whose name is recorded in
the Register as the owner of the Loan recorded therein for all purposes of this
Agreement.  The Register shall be available for inspection and copying by
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  The Administrative Agent shall provide a copy of the
Register to EDS on a monthly basis.

 

53

--------------------------------------------------------------------------------

 

                        (e)        Payment of Costs.  Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender, an Assignee,
Administrative Agent and EDS and payment by the assigning Lender to
Administrative Agent and EDS of all of their reasonable costs in connection with
such assignment, including without limitation a processing and recordation fee
of $3,500 to Administrative Agent, Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the assigning Lender, its
Assignee and EDS; provided that, notwithstanding the foregoing, in the event the
assigning Lender is being replaced in accordance with Section 3.17(b), EDS shall
pay the processing and recordation fee of $3,500 to Administrative Agent.

                        (f)         Delivery of Notes.  Within five (5) Business
Days after its receipt of an Assignment and Acceptance, together with an
execution copy of each replacement Note, the applicable Borrower, shall execute
and deliver to the Administrative Agent in exchange for the surrendered Note or
Notes such replacement Note or Notes, duly executed, and payable to the order of
such Assignee in an amount equal to the amount assigned to it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a portion of
the Obligation hereunder, a replacement Note or Notes to the order of the
assigning Lender in an amount equal to the portion of the Obligation retained by
it hereunder.  Such replacement Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of the surrendered Note or Notes.

            (g)        Disclosure of Borrower Information.  Borrowers authorize
each Lender to disclose to any prospective Participant, any Participant or any
prospective Assignee (each, a "Transferee") any and all financial information in
such Lender's possession concerning Borrowers which has been delivered to such
Lender by or on behalf of Borrowers pursuant to this Agreement or which has been
delivered to all Lenders by or on behalf of Borrowers in connection with their
respective credit evaluations of Borrowers prior to becoming a party to this
Agreement; provided that each Lender disclosing such information notifies EDS in
advance that it is doing so, and, prior to any such disclosure, the Transferee
shall agree to preserve the confidentiality of any information relating to
Borrowers received from such Lender.  Nothing contained in this Section 11.12(f)
shall be deemed to prohibit the delivery to any Transferee of any financial
information which is otherwise publicly available or to subject the delivery of
any such publicly available information to the notice and consent procedures
hereinabove set forth.

                        (h)        Pledges and Assignments to Federal Reserve
Banks.  Nothing herein shall prohibit any Lender from pledging or assigning all
or any portion of its Loans or Bid Rate Loans to any Federal Reserve Bank in
accordance with applicable Law but such Lender shall remain liable for
performance of its obligations hereunder.

 

54

--------------------------------------------------------------------------------

 

            11.13.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  BORROWERS
HEREBY AGREE THAT ANY SUIT, ACTION OR PROCEEDING AGAINST BORROWERS WITH RESPECT
TO THIS AGREEMENT, THE NOTES OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT
THEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, BOROUGH OF
MANHATTAN, OR IN THE UNITED STATES COURTS LOCATED IN THE STATE OF NEW YORK,
BOROUGH OF MANHATTAN AS MAJORITY LENDERS IN THEIR SOLE DISCRETION MAY ELECT AND
THE BORROWERS HEREBY SUBMIT TO THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.  BORROWERS HEREBY AGREE THAT
SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE MADE UPON PROCESS AGENT AT
ITS ADDRESS AS SET FORTH IN SECTION 11.4 (AS SUCH ADDRESS MAY BE CHANGED FROM
TIME TO TIME) AND EACH OF THE BORROWERS HEREBY IRREVOCABLY APPOINTS PROCESS
AGENT AS ITS TRUE AND LAWFUL ATTORNEY‑IN‑FACT IN THE NAME, PLACE AND STEAD OF
SUCH BORROWER TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH WRITS, PROCESS AND
SUMMONSES, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT TO GIVE ANY NOTICE
OF SUCH SERVICE OF PROCESS TO IT SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH
SERVICE OR OF ANY JUDGMENT BASED THEREON.  BORROWERS HEREBY IRREVOCABLY CONSENT
TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY
THE MAILING THEREOF BY ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWERS' ADDRESS SET FORTH IN SECTION 11.4
HEREOF.  EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY NOTE BROUGHT IN THE COURTS
LOCATED IN THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH BORROWER HEREBY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION  OR PROCEEDING BROUGHT IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER
IS INFORMED AND VOLUNTARY.

            11.14.  Payment of Expenses.  EDS agrees to pay (a) all costs and
expenses of Lenders, including attorneys' fees and expenses, incurred by Lenders
in connection with the preservation and enforcement of Lenders' rights under
this Agreement, the Notes and/or the other Loan Documents and (b) the legal fees
and expenses of Haynes and Boone, L.L.P., in connection with the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
Loan Documents.

55

--------------------------------------------------------------------------------

 

            11.15.  Invalid Provisions.  If any provision of any of the Loan
Documents is held to be illegal, invalid or unenforceable under present or
future laws during the term of this Agreement, such provision shall be fully
severable; such Loan Document shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of such
Loan Document; and the remaining provisions of such Loan Document shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from such Loan Document. 
Furthermore, in lieu of each such illegal, invalid or unenforceable provision
there shall be added as part of such Loan Document a provision mutually
agreeable to Borrowers, Administrative Agent and Majority Lenders as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.  In the event Borrowers, Administrative Agent
and Majority Lenders are unable to agree upon a provision to be added to the
Loan Document in question within a period of ten (10) Business Days after a
provision of any Loan Document is held to be illegal, invalid or unenforceable,
then a provision acceptable to Administrative Agent and Majority Lenders as
similar in terms to the illegal, invalid or unenforceable provision as is
possible and be legal, valid and enforceable shall be added automatically to
such Loan Document.  In either case, the effective date of the added provision
shall be the date upon which the prior provision was held effectively to be
illegal, invalid or unenforceable.

            11.16.  Borrowers' Right of Offset.

            (a)        Offset Against Accounts.  Each of Lenders and the
Borrowers hereby agree, with respect to the Obligation, that, automatically and
without any action by or notice to the Borrowers, upon the occurrence of the
appointment of a conservator or receiver for a Lender or, if a Lender's deposits
are insured by the Federal Deposit Insurance Corporation on the date of an
Advance by such Lender, the termination of federal deposit insurance of such
Lender's deposits by the Federal Deposit Insurance Corporation, or any successor
thereto, each Borrower's unpaid payment obligations under the Obligation,
including any unpaid principal and interest thereunder, shall be offset, Dollar
for Dollar, against any and all funds of such Borrower on deposit with such
Lender in any and all accounts which such Borrower maintains at such Lender in
the name of such Borrower, whether individually, or jointly with any of its
Affiliates, and which have not been previously pledged to a party other than
such Lender (the "Accounts").  The Accounts shall in such circumstance be
applied against the Obligation in such order as each Borrower elects or, if no
such election is made, in such order as the Lender or the entity applying such
Accounts elects.

                        (b)        Lender Representations.  Each Lender whose
deposits are insured by the Federal Deposit Insurance Corporation represents and
warrants that the execution of this Agreement by such Lender and the obligations
herein undertaken by it have been approved in compliance with applicable
regulations of the Federal Deposit Insurance Corporation.

            11.17.  Indemnification of Lenders.  EDS agrees to indemnify and
hold Administrative Agent and each Lender and their respective directors,
officers, shareholders, employees, attorneys and agents, and Affiliates (each,
an "Indemnitee") harmless from and against any and all liabilities, obligations,
losses, actions, judgments, suits, disbursements, penalties, damages (other than
consequential damages) and related expenses, including attorneys' fees and
expenses, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the Notes, and the other Loan Documents
(collectively, the "Indemnified Liabilities" and, individually, an "Indemnified
Liability"), provided, however, that EDS and the Borrowers shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
arising from (a) the gross negligence or willful misconduct of any Indemnitee,
(b) any legal proceedings commenced against any Indemnitee by any other
Indemnitee or by any Participant or Assignee, (c) any violation or claimed
violation by any Indemnitee of any material banking Law of the jurisdiction of
its or its related Lender's Applicable Lending Office, or (d) any action by
Administrative Agent or any Lender not required or contemplated by the Agreement
or the Loan Documents or necessary for the performance of Administrative Agent's
or any Lender's obligations, Administrative Agent's or any Lender's duties or
enforcement of Administrative Agent's or any Lender's rights thereunder.  The
provisions of this Section 11.17 shall remain operative and in full force and
effect regardless of the termination of the Commitments, the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Commitment Termination Date, the invalidity, illegality, or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of Administrative Agent or the other
Lenders.  All amounts due under this Section 11.17 shall be payable within ten
(10) days after written demand therefor, delivered to EDS and the relevant
Borrower (if other than EDS) through the Administrative Agent as promptly as
practical after the Indemnitee in question obtains knowledge of any Indemnified
Liability, which notice shall be certified by an authorized officer of
Administrative Agent or Lender (if Administrative Agent or such Lender is the
Indemnitee making such claim) and shall reasonably identify the basis upon which
such claim is made.

56

--------------------------------------------------------------------------------

 

            11.18.  Designation of EDS Affiliates as Borrowers.  EDS may, at any
time or from time to time, supplement or amend Schedule 2 hereto to add an EDS
Affiliate or delete a Designated EDS Affiliate by delivering to Administrative
Agent a revised Schedule 2 together, in the case of an addition of an EDS
Affiliate, with a certificate executed by the Treasurer, Assistant Treasurer,
Chief Financial Officer or the Corporate Vice President - Finance of EDS stating
that the guaranty by EDS of the obligations of such EDS Affiliate may reasonably
be expected to benefit, directly or indirectly, EDS.

            11.19.  Judgment Currency.

                        (a)        If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under the Notes
from a currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Original Currency with the Other Currency at its Payment Office in
London, England on the second Eurocurrency Business Day preceding the day on
which final judgment is given.

57

--------------------------------------------------------------------------------

 

                        (b)        The obligation of any Borrower in respect of
any sum due in the Original Currency from it to any Lender or the Administrative
Agent hereunder or under the Note held by such Lender shall, notwithstanding any
judgment in any Other Currency, be discharged only if and to the extent that on
the Eurocurrency Business Day following receipt by such Lender or the
Administrative Agent of any sum adjudged to be so due in such Other Currency
such Lender or the Administrative Agent may in accordance with normal banking
procedures purchase such amount of the Original Currency with such Other
Currency at its Payment Office in London, England which the Administrative Agent
could have purchased on the second Eurocurrency Business Day preceding the day
on which the final judgment referred to in Section 11.19(a) is given; if the
amount of the Original Currency so purchased is less than the amount of the
Original Currency which the Administrative Agent could have purchased on the
second Eurocurrency Business Day preceding the day on which such final judgment
is given, such Borrower agrees, as a separate Obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent against such
difference, and if the amount of the Original Currency so purchased exceeds the
amount of the Original Currency which the Administrative Agent could have
purchased on the second Eurocurrency Business Day preceding that on which such
final judgment is given, such Lender or the Administrative Agent agrees to remit
to such Borrower such excess.

            11.20.  Lenders' Right of Setoff; Payments Set Aside; Sharing of
Payments.

                        (a)        Right of Setoff.  Should a Default exist,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of a Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement and the Notes, irrespective of
whether or not demand shall have been made under this Agreement or any such Note
and although such obligations may be unmatured.  Each Lender agrees promptly to
notify any affected Borrower after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender under this
Section 11.20 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may have.

                        (b)        Payments Set Aside.  To the extent that EDS
or any other Borrower makes a payment or payments to a Lender or a Lender
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other person under any Debtor Relief Law or
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and shall continue in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

58

--------------------------------------------------------------------------------

 

                        (c)        Sharing of Payments.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Loans made by it (other than
costs or losses paid pursuant to Sections 3.5, 3.10 or 3.12) in excess of its
ratable share of payments on account of the Loans obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them, provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  EDS and each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section
11.20(c) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

[The remainder of this page is intentionally left blank.]

59

--------------------------------------------------------------------------------




            EXECUTED as of the day and year first above written.

> > >                                                                                                               
> > > BORROWER:

> > > > >                                                                                    
> > > > > ELECTRONIC DATA SYSTEMS
> > > > >                                                                                    
> > > > > CORPORATION
> > > > > 
> > > > >  
> > > > > 
> > > > >                                                                                    
> > > > > By:    /s/   J. GREGORY COFFEY                           
> > > > >                                                                                    
> > > > > Name:  J. Gregory Coffee
> > > > >                                                                                     
> > > > > Title:   Assistant Treasurer

 

> > >                                                                                                               
> > > ADMINISTRATIVE AGENT:
> > > 
> > > CITIBANK, N.A., in its individual capacity
> > > as a Lender and as Administrative Agent

 

> > > > >                                                                                    
> > > > >  By:   /s/   LAURA A. SIRACUSE                          
> > > > > 
> > > > >                                                                                     
> > > > > Name:  Laura A. Siracuse
> > > > > 
> > > > >                                                                                     
> > > > > Title:    Attorney-in-Fact
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > > 60